Fill in this information to identify the case:

            Pacific Construction Group LLC
Debtor Name __________________________________________________________________

United States Bankruptcy Court for the: _______
                                        District ofDistrict
                                                    Oregon  of ______


                                                                                                                       q   Check if this is an
Case number: 19-31770-pcm11
             ________________________
                                                                                                                           amended filing




Official Form 425C

Monthly Operating Report for Small Business Under Chapter 11                                                                                12/17

Month:                 July 2019
                      ___________                                                                 Date report filed:   08/21
                                                                                                                       ___________
                                                                                                                       MM / DD / YYYY

                  Construction
Line of business: ________________________                                                        NAISC code:          ___________

In accordance with title 28, section 1746, of the United States Code, I declare under penalty of perjury
that I have examined the following small business monthly operating report and the accompanying
attachments and, to the best of my knowledge, these documents are true, correct, and complete.

Responsible party:                             Elizabeth Mackenzie
                                               __________________________________________

Original signature of responsible party        /s/ Elizabeth Mackenzie
                                               __________________________________________

Printed name of responsible party              Elizabeth Mackenzie
                                               __________________________________________


              1. Questionnaire
    Answer all questions on behalf of the debtor for the period covered by this report, unless otherwise indicated.
                                                                                                                              Yes      No        N/A
          If you answer No to any of the questions in lines 1-9, attach an explanation and label it Exhibit A.

    1.    Did the business operate during the entire reporting period?                                                        q✔       q         q
    2.    Do you plan to continue to operate the business next month?                                                         q✔       q         q
    3.    Have you paid all of your bills on time?                                                                            q✔       q         q
    4.    Did you pay your employees on time?                                                                                 q✔       q         q
    5.    Have you deposited all the receipts for your business into debtor in possession (DIP) accounts?                     q✔       q         q
    6.    Have you timely filed your tax returns and paid all of your taxes?                                                  q✔       q         q
    7.    Have you timely filed all other required government filings?                                                        q✔       q         q
    8.    Are you current on your quarterly fee payments to the U.S. Trustee or Bankruptcy Administrator?                     q✔       q         q
    9.    Have you timely paid all of your insurance premiums?                                                                q✔       q         q
          If you answer Yes to any of the questions in lines 10-18, attach an explanation and label it Exhibit B.
    10. Do you have any bank accounts open other than the DIP accounts?                                                       q        q✔        q
    11. Have you sold any assets other than inventory?                                                                        q        q✔        q
    12. Have you sold or transferred any assets or provided services to anyone related to the DIP in any way?                 q        q✔        q
    13. Did any insurance company cancel your policy?                                                                         q        q✔        q
    14. Did you have any unusual or significant unanticipated expenses?                                                       q        q✔        q
    15. Have you borrowed money from anyone or has anyone made any payments on your behalf?                                   q        q✔        q
    16. Has anyone made an investment in your business?                                                                       q        q✔        q
Official  Form425C
Official Form  425C                            Monthly Operating
                                               Monthly Operating Report
                                                                 Report for
                                                                        for Small
                                                                            Small Business
                                                                                  Business Under
                                                                                           Under Chapter
                                                                                                 Chapter 11
                                                                                                         11                             1
                                                                                                                                   page 1

                                            Case 19-31770-pcm11                Doc 78     Filed 08/22/19
                                                                                           Doc ID: 752f75eadd4350a38004d3a4e088dbdcbffa2be4
Debtor Name   Pacific Construction Group LLC
              ______________________________________________________                              19-31770-pcm11
                                                                                      Case number____________________________________




    17. Have you paid any bills you owed before you filed bankruptcy?                                                     q        q✔     q
    18. Have you allowed any checks to clear the bank that were issued before you filed bankruptcy?                       q        q✔     q


              2. Summary of Cash Activity for All Accounts

    19. Total opening balance of all accounts
                                                                                                                                  17890.88
                                                                                                                              $ ________
        This amount must equal what you reported as the cash on hand at the end of the month in the previous
        month. If this is your first report, report the total cash on hand as of the date of the filing of this case.

    20. Total cash receipts
        Attach a listing of all cash received for the month and label it Exhibit C. Include all
        cash received even if you have not deposited it at the bank, collections on
        receivables, credit card deposits, cash received from other parties, or loans, gifts, or
        payments made by other parties on your behalf. Do not attach bank statements in
        lieu of Exhibit C.
        Report the total from Exhibit C here.                                                             46095.38
                                                                                                      $ ________

    21. Total cash disbursements
        Attach a listing of all payments you made in the month and label it Exhibit D. List the
        date paid, payee, purpose, and amount. Include all cash payments, debit card
        transactions, checks issued even if they have not cleared the bank, outstanding
        checks issued before the bankruptcy was filed that were allowed to clear this month,
        and payments made by other parties on your behalf. Do not attach bank statements
        in lieu of Exhibit D.
                                                                                                      - $ ________
                                                                                                            45466.66
        Report the total from Exhibit D here.

    22. Net cash flow
                                                                                                                         +          628.72
                                                                                                                              $ ________
        Subtract line 21 from line 20 and report the result here.
        This amount may be different from what you may have calculated as net profit.

    23. Cash on hand at the end of the month
        Add line 22 + line 19. Report the result here.
                                                                                                                                  18519.60
        Report this figure as the cash on hand at the beginning of the month on your next operating report.              =    $ ________

        This amount may not match your bank account balance because you may have outstanding checks that
        have not cleared the bank or deposits in transit.



              3. Unpaid Bills
        Attach a list of all debts (including taxes) which you have incurred since the date you filed bankruptcy but
        have not paid. Label it Exhibit E. Include the date the debt was incurred, who is owed the money, the
        purpose of the debt, and when the debt is due. Report the total from Exhibit E here.

    24. Total payables                                                                                                        $ __________0

               (Exhibit E)




Official Form 425C                     Monthly Operating Report for Small Business Under Chapter 11                           page 2



                                     Case 19-31770-pcm11                Doc 78       Filed 08/22/19
                                                                                      Doc ID: 752f75eadd4350a38004d3a4e088dbdcbffa2be4
Debtor Name   Pacific Construction Group LLC
              ______________________________________________________                                 19-31770-pcm11
                                                                                         Case number____________________________________




              4. Money Owed to You
        Attach a list of all amounts owed to you by your customers for work you have done or merchandise you
        have sold. Include amounts owed to you both before, and after you filed bankruptcy. Label it Exhibit F.
        Identify who owes you money, how much is owed, and when payment is due. Report the total from
        Exhibit F here.
    25. Total receivables                                                                                                           69920.81
                                                                                                                               $ __________

               (Exhibit F)



              5. Employees
                                                                                                                                          10
                                                                                                                                 ___________
    26. What was the number of employees when the case was filed?
                                                                                                                                 ___________9
    27. What is the number of employees as of the date of this monthly report?



              6. Professional Fees
    28. How much have you paid this month in professional fees related to this bankruptcy case?                                $ __________   0

    29. How much have you paid in professional fees related to this bankruptcy case since the case was filed?                  $ __________ 0.

    30. How much have you paid this month in other professional fees?                                                          $ __________   0

    31. How much have you paid in total other professional fees since filing the case?                                         $ __________   0




              7. Projections

        Compare your actual cash receipts and disbursements to what you projected in the previous month.
        Projected figures in the first month should match those provided at the initial debtor interview, if any.

                                        Column A                       Column B                    Column C
                                        Projected                –     Actual                  =   Difference

                                        Copy lines 35-37 from          Copy lines 20-22 of         Subtract Column B
                                        the previous month’s           this report.                from Column A.
                                        report.
                                                                                               =
    32. Cash receipts
                                               20000
                                        $ __________             –         46095.38
                                                                       $ __________                    -26095.38
                                                                                                   $ __________
                                                                                               =
                                               19311
                                        $ __________             –         45466.66
                                                                       $ __________                    -26155.66
                                                                                                   $ __________
    33. Cash disbursements
                                                                                               =
                                              688.25
                                        $ __________             –            628.72
                                                                       $ __________                        59.53
                                                                                                   $ __________
    34. Net cash flow


    35. Total projected cash receipts for the next month:                                                                              25000
                                                                                                                                $ ____________

    36. Total projected cash disbursements for the next month:                                                                - $ __________
                                                                                                                                    21183.00

    37. Total projected net cash flow for the next month:
                                                                                                                              = $ __________
                                                                                                                                         3817




Official Form 425C                     Monthly Operating Report for Small Business Under Chapter 11                             page 3



                                     Case 19-31770-pcm11                  Doc 78         Filed 08/22/19
                                                                                          Doc ID: 752f75eadd4350a38004d3a4e088dbdcbffa2be4
Debtor Name   Pacific Construction Group LLC
              ______________________________________________________                              19-31770-pcm11
                                                                                      Case number____________________________________




              8. Additional Information
    If available, check the box to the left and attach copies of the following documents.

    q   38. Bank statements for each open account (redact all but the last 4 digits of account numbers).


    q   39. Bank reconciliation reports for each account.


    q   40. Financial reports such as an income statement (profit & loss) and/or balance sheet.


    q   41. Budget, projection, or forecast reports.


    q   42. Project, job costing, or work-in-progress reports.




Official Form 425C                     Monthly Operating Report for Small Business Under Chapter 11                          page 4



                                     Case 19-31770-pcm11               Doc 78        Filed 08/22/19
                                                                                      Doc ID: 752f75eadd4350a38004d3a4e088dbdcbffa2be4
In re: Pacific Construction Group, LLC
Case Number: 19-31770-pcm11
2015 Monthly Report for July 2019


                                         Exhibit C - Income

Date                         Payor                             Amount
Various – July 2019          Various – See Attached            $46,095.38
                             Owner’s Report




{00293253:1}


                        Case 19-31770-pcm11       Doc 78      Filed 08/22/19
                                                               Doc ID: 752f75eadd4350a38004d3a4e088dbdcbffa2be4
                                                                                                                                                  Cash Receipts


                                            Type      Date          Num Adj Name                                                      Memo                                                                                                    Clr Split                         Debit Credit       Original Amount Balance
42600 · Construction Income
42660 · Customer Discount
                                            Invoice 7/ 8/ 2019 2200        Tamara Bennett                                             Discount of $250.00                                                                                         11000 · Accounts Receivable    125                          -125       -125
                                            Invoice 7/ 11/ 2019 2205       Tamara Bennett                                             Discount of $250.00                                                                                         11000 · Accounts Receivable    125                          -125       -250
Total 42660 · Customer Discount                                                                                                                                                                                                                                                  250           0                         -250
42600 · Construction Income - Other
                                            Invoice    7/ 1/ 2019   2179   Avis Tucker:RS1621- Avis Tucker- 3433 Mcnary Parkway       -MULTIPLE-                                                                                                  11000 · Accounts Receivable            4775                4775        4775
                                            Invoice    7/ 2/ 2019   2196   Willow Randolph:RS1640-Willow Randolph-7127 SE 35th Ave.   -MULTIPLE-                                                                                                  11000 · Accounts Receivable         5956.75             5956.75    10731.75
                                            Invoice    7/ 5/ 2019   2201   Katie Newcomb:RS1654-Katie Newcomb- 7715 SW 91st           -MULTIPLE-                                                                                                  11000 · Accounts Receivable          4547.5              4547.5    15279.25
                                            Invoice    7/ 8/ 2019   2199   Amy Newcomb:RS1652- Amy Newcomb- 3522 SW Iowa St           -MULTIPLE-                                                                                                  11000 · Accounts Receivable          7477.5              7477.5    22756.75
                                            Invoice    7/ 8/ 2019   2200   Tamara Bennett                                             -MULTIPLE-                                                                                                  11000 · Accounts Receivable          1117.5              1117.5    23874.25
                                            Invoice   7/ 11/ 2019   2205   Tamara Bennett                                             -MULTIPLE-                                                                                                  11000 · Accounts Receivable          1117.5              1117.5    24991.75
                                            Invoice   7/ 15/ 2019   2202   Jaimy Beltran:RS1653 - 11975 SW Normandy Ln                Remove and replace the rotted/ buckled trim (1 1/ 4 inch SPF) on the dormer over the garage. Caulk...       11000 · Accounts Receivable             760                 760    25751.75
                                            Invoice   7/ 15/ 2019   2203   Willow Randolph:RS1640-Willow Randolph-7127 SE 35th Ave.   -MULTIPLE-                                                                                                  11000 · Accounts Receivable             525                 525    26276.75
                                            Invoice   7/ 15/ 2019   2204   Willow Randolph:RS1640-Willow Randolph-7127 SE 35th Ave.   -MULTIPLE-                                                                                                  11000 · Accounts Receivable         2153.63             2153.63    28430.38
                                            Invoice   7/ 15/ 2019   2206   Lindsay Borg                                               Remove approx 2ftx2ft area of roof shingles and sheathing near the chimney where the sheathing i...         11000 · Accounts Receivable             450                 450    28880.38
                                            Invoice   7/ 16/ 2019   2208   Scott Heaston:RS1657 - 1670 NW 119th Ave                   -MULTIPLE-                                                                                                  11000 · Accounts Receivable          2607.5              2607.5    31487.88
                                            Invoice   7/ 19/ 2019   2207   Amy Newcomb:RS1652- Amy Newcomb- 3522 SW Iowa St           -MULTIPLE-                                                                                                  11000 · Accounts Receivable         3738.75             3738.75    35226.63
                                            Invoice   7/ 24/ 2019   2212   Scott Heaston:RS1657 - 1670 NW 119th Ave                   -MULTIPLE-                                                                                                  11000 · Accounts Receivable         1303.75             1303.75    36530.38
                                            Invoice   7/ 25/ 2019   2209   Melinda Carr:RS1655- Melinda Carr-18386 SW Annamae Ln      -MULTIPLE-                                                                                                  11000 · Accounts Receivable            1525                1525    38055.38
                                            Invoice   7/ 25/ 2019   2219   Denise Wong:RS1656- 0841 SW Gaines St #1020                -MULTIPLE-                                                                                                  11000 · Accounts Receivable          1587.5              1587.5    39642.88
                                            Invoice   7/ 29/ 2019   2215   Amy Newcomb:RS1652- Amy Newcomb- 3522 SW Iowa St           -MULTIPLE-                                                                                                  11000 · Accounts Receivable         3738.75             3738.75    43381.63
                                            Invoice   7/ 31/ 2019   2213   Katie Newcomb:RS1654-Katie Newcomb- 7715 SW 91st           -MULTIPLE-                                                                                                  11000 · Accounts Receivable         2273.75             2273.75    45655.38
                                            Invoice   7/ 31/ 2019   2216   Betty Groesbeck                                            Install new polycarbonate roofing panels (clear) with new closure strips and gasketed fasteners.            11000 · Accounts Receivable             690                 690    46345.38
Total 42600 · Construction Income - Other                                                                                                                                                                                                                                          0 46345.38                        46345.38
Total 42600 · Construction Income                                                                                                                                                                                                                                                250 46345.38                        46095.38
TOTAL                                                                                                                                                                                                                                                                            250 46345.38                        46095.38




                                                                                                   Case 19-31770-pcm11                                          Doc 78                    Filed 08/22/19                                                                          Exhibit C
                                                                                                                                                                                                                                         Doc ID: 752f75eadd4350a38004d3a4e088dbdcbffa2be4
In re: Pacific Construction Group, LLC
Case Number: 19-31770-pcm11
2015 Monthly Report for July 2019


                                     Exhibit D - Disbursements

Date                              Payor                            Amount
Various – July 2019               Various – See Attached Owner’s   $66,896.37
                                  Report

*Dates listed are the dates on which the checks cleared from Debtor’s account.




{00293253:1}


                        Case 19-31770-pcm11       Doc 78   Filed 08/22/19
                                                            Doc ID: 752f75eadd4350a38004d3a4e088dbdcbffa2be4
                Cash Disbursements




       Date              Payee                       Amount
7/ 1/ 2019    Michael Miyamura                     $ 300.00
7/ 1/ 2019    Brian O'Halloran                     $ 607.06
7/ 1/ 2019    Timothy Knepper                      $ 712.01
7/ 1/ 2019    Shawn O'Brien                        $ 710.30
7/ 2/ 2019    Katie Len Wai                        $ 308.06
7/ 3/ 2019    Francisco Perez                      $ 579.29
7/ 5/ 2019    Chris MacKenzie                      $ 1,250.00
7/ 5/ 2019    Brian O'Halloran                     $ 582.78
7/ 5/ 2019    Matthew Jaber                        $ 528.42
7/ 5/ 2019    Elizabeth MacKenzie                  $ 460.00
7/ 5/ 2019    Mason Lauer                          $ 322.54
7/ 5/ 2019    Katie Len Wai                        $ 387.53
7/ 5/ 2019    Francisco Perez                      $ 634.06
7/ 5/ 2019    Shawn O'Brien                        $ 742.32
7/ 5/ 2019    Michael Miyamura                     $ 548.82
7/ 8/ 2019    Gabe Wagner                          $ 401.00
7/ 8/ 2019    Timothy Knepper                      $ 712.01
7/ 11/ 2019   Katie Len Wai                        $ 184.73
7/ 12/ 2019   Brian O'Halloran                     $ 439.57
7/ 12/ 2019   Matthew Jaber                        $ 529.46
7/ 12/ 2019   Shawn O'Brien                        $ 710.30
7/ 12/ 2019   Michael Miyamura                     $ 542.90
7/ 15/ 2019   Katie Len Wai                        $ 383.94
7/ 15/ 2019   Gabe Wagner                          $ 411.70
7/ 17/ 2019   Francisco Perez                      $ 660.78
7/ 19/ 2019   Matthew Jaber                        $ 502.38
7/ 19/ 2019   Michael Miyamura                     $ 545.22
7/ 19/ 2019   Shawn O'Brien                        $ 742.30
7/ 22/ 2019   Gabe Wagner                          $ 334.62
7/ 22/ 2019   Francisco Perez                      $ 633.95
7/ 24/ 2019   Mason Lauer                          $     46.07
7/ 26/ 2019   Timothy Knepper                      $ 747.79
7/ 26/ 2019   Timothy Knepper                      $ 446.11
7/ 26/ 2019   Brian O'Halloran                     $ 582.80
7/ 26/ 2019   Brian O'Halloran                     $ 541.40
7/ 26/ 2019   Shawn O'Brien                        $ 742.40
7/ 26/ 2019   Michael Miyamura                     $ 538.09
7/ 29/ 2019   Matthew Jaber                        $ 515.39
7/ 29/ 2019   Francisco Perez                      $ 633.95
7/ 30/ 2019   Gabe Wagner                          $ 227.66
              TOTAL:                               $ 21,429.71
              * Total amount included below as "Field Labor."




Case 19-31770-pcm11            Doc 78        Filed 08/22/19                          Exhibit D
                                              Doc ID: 752f75eadd4350a38004d3a4e088dbdcbffa2be4
                                       Type      Date          Num          Adj Name                                                      Memo                                                                         Clr Split                         Debit        Credit     Original Amount Balance
50400 · Construction Materials Costs
                                       Check      7/ 1/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                253.01                       253.01       253.01
                                       Check      7/ 1/ 2019   Debit           Jill Gelow:RS1639 - Jill Gelow - 5125 NE 34th              cedarm 2x6 lumber, teak screws                                                   WF Checking Accnt                377.65                       377.65       630.66
                                       Check      7/ 1/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                 15.79                         15.79      646.45
                                       Deposit    7/ 1/ 2019                   Home Depot                                                 return refund                                                                    WF Checking Accnt                             188.6            -188.6      457.85
                                       Check      7/ 1/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                 42.19                         42.19      500.04
                                       Check      7/ 1/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                 48.04                         48.04      548.08
                                       Check      7/ 1/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                 12.16                         12.16      560.24
                                       Check      7/ 1/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                225.82                       225.82       786.06
                                       Check      7/ 1/ 2019   NORCPT          Contract Furnishings Mart                                  -MULTIPLE-                                                                       WF Checking Accnt                 227.1                         227.1     1013.16
                                       Check      7/ 1/ 2019   NORCPT          Amazon                                                                                                                                      WF Checking Accnt                  8.99                          8.99     1022.15
                                       Check      7/ 1/ 2019   NORCPT          Amazon                                                                                                                                      WF Checking Accnt                  9.99                          9.99     1032.14
                                       Check      7/ 2/ 2019   Debit           Ken Cutright:RS1642-Ken (KC) Cutright-                     grigio, mosaic, pebble                                                           WF Checking Accnt                351.29                       351.29      1383.43
                                       Check      7/ 2/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                 18.95                         18.95     1402.38
                                       Check      7/ 2/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                 28.54                         28.54     1430.92
                                       Check      7/ 2/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                140.66                       140.66      1571.58
                                       Deposit    7/ 2/ 2019                   Avis Tucker:RS1621- Avis Tucker- 3433 Mcnary Parkway       return                                                                           WF Checking Accnt                             21.47            -21.47     1550.11
                                       Check      7/ 3/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                 50.72                         50.72     1600.83
                                       Check      7/ 3/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                  7.52                          7.52     1608.35
                                       Check      7/ 3/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                 341.3                         341.3     1949.65
                                       Check      7/ 3/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                 19.04                         19.04     1968.69
                                       Check      7/ 3/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                360.22                       360.22      2328.91
                                       Check      7/ 3/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                116.69                       116.69       2445.6
                                       Check      7/ 3/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                 48.02                         48.02     2493.62
                                       Check      7/ 4/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                  4.28                          4.28      2497.9
                                       Check      7/ 5/ 2019   Debit           Jaimy Beltran:RS1653 - 11975 SW Normandy Ln                screws, 4x6 board, dynaflex, adhesive                                            WF Checking Accnt                 123.2                         123.2      2621.1
                                       Check      7/ 5/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                 20.56                         20.56     2641.66
                                       Check      7/ 5/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                 29.13                         29.13     2670.79
                                       Check      7/ 5/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                 20.95                         20.95     2691.74
                                       Deposit    7/ 5/ 2019                   Home Depot                                                 return refund                                                                    WF Checking Accnt                             72.73            -72.73     2619.01
                                       Check      7/ 5/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                59.47                          59.47     2678.48
                                       Check      7/ 5/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                57.64                          57.64     2736.12
                                       Check      7/ 5/ 2019   Debit           Jim Loomis:RS1641-Loomis- 605 Watercrest Rd                wipes, keyless touchscreen                                                       WF Checking Accnt               188.41                        188.41      2924.53
                                       Check      7/ 5/ 2019   Zelle           Shawn O'Brien                                              expense reimbursement                                                            WF Checking Accnt                   80                              80    3004.53
                                       Check      7/ 6/ 2019   Debit           Home Depot                                                                                                                                  WF Checking Accnt                     0                              0    3004.53
                                       Check      7/ 8/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                99.47                          99.47        3104
                                       Check      7/ 8/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                124.1                          124.1      3228.1
                                       Check      7/ 8/ 2019   Debit           Willow Randolph:RS1640-Willow Randolph-7127 SE 35th Ave.   boos block, ez-do gel urethane                                                   WF Checking Accnt              1069.95                       1069.95      4298.05
                                       Check      7/ 8/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt               143.44                        143.44      4441.49
                                       Check      7/ 8/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                21.63                          21.63     4463.12
                                       Deposit    7/ 8/ 2019                   Home Depot                                                 return refund                                                                    WF Checking Accnt                           142.87           -142.87      4320.25
                                       Check      7/ 8/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                105.36                       105.36      4425.61
                                       Check      7/ 8/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                140.26                       140.26      4565.87
                                       Check      7/ 8/ 2019   NORCPT          Parr Lumber                                                -MULTIPLE-                                                                       WF Checking Accnt                119.88                       119.88      4685.75
                                       Check      7/ 8/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                 55.35                         55.35      4741.1
                                       Check      7/ 9/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                172.96                       172.96      4914.06
                                       Check      7/ 9/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                   869                           869     5783.06
                                       Check      7/ 9/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                102.94                       102.94         5886
                                       Check     7/ 10/ 2019   Debit           Shop                                                       utility shovel                                                                   WF Checking Accnt                 12.71                         12.71     5898.71
                                       Check     7/ 10/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                 33.87                         33.87     5932.58
                                       Check     7/ 10/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                 89.59                         89.59     6022.17
                                       Check     7/ 10/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                144.34                       144.34      6166.51
                                       Check     7/ 10/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                253.62                       253.62      6420.13
                                       Check     7/ 10/ 2019   NORCPT          George Morlan Plumbing                                     -MULTIPLE-                                                                       WF Checking Accnt                    81                             81    6501.13
                                       Invoice   7/ 11/ 2019         2205      Tamara Bennett                                             Stain both front and back fences with client supplied stain                      11000 · Accounts Receivable                     425              -425     6076.13
                                       Check     7/ 11/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                115.44                       115.44      6191.57
                                       Check     7/ 11/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                 98.62                         98.62     6290.19
                                       Check     7/ 11/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                123.97                       123.97      6414.16
                                       Deposit   7/ 11/ 2019                   Home Depot                                                 return refund                                                                    WF Checking Accnt                              7.76             -7.76      6406.4
                                       Check     7/ 11/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                 28.29                         28.29     6434.69
                                       Check     7/ 11/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                189.56                       189.56      6624.25
                                       Check     7/ 11/ 2019   NORCPT          D&M Glass                                                  Materials for jobs                                                               WF Checking Accnt                  10.5                          10.5     6634.75
                                       Check     7/ 12/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                140.87                       140.87      6775.62
                                       Check     7/ 12/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                     32                            32    6807.62
                                       Check     7/ 15/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                 31.97                         31.97     6839.59
                                       Check     7/ 15/ 2019   Debit           Avis Tucker:RS1621- Avis Tucker- 3433 Mcnary Parkway       tile                                                                             WF Checking Accnt                290.68                       290.68      7130.27
                                       Check     7/ 15/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                104.71                       104.71      7234.98
                                       Check     7/ 15/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                 34.88                         34.88     7269.86
                                       Check     7/ 15/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                 33.58                         33.58     7303.44
                                       Check     7/ 15/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                    8.2                           8.2    7311.64
                                       Check     7/ 15/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                  3.84                          3.84     7315.48
                                       Check     7/ 15/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                  85.6                          85.6     7401.08
                                       Check     7/ 15/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                 12.98                         12.98     7414.06
                                       Check     7/ 16/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                 42.98                         42.98     7457.04
                                       Deposit   7/ 16/ 2019                   Barbara Wegner:RS1629-Barbara & Dick Wegner-Marlborough    returned quickset                                                                WF Checking Accnt                             29.46            -29.46     7427.58
                                       Check     7/ 16/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                 63.49                         63.49     7491.07
                                       Deposit   7/ 16/ 2019                   Parr Lumber                                                return refund                                                                    WF Checking Accnt                             74.33            -74.33     7416.74
                                       Check     7/ 16/ 2019   NORCPT          Parr Lumber                                                -MULTIPLE-                                                                       WF Checking Accnt                226.72                       226.72      7643.46
                                       Check     7/ 16/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                  89.2                          89.2     7732.66
                                       Check     7/ 17/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                    32                             32    7764.66
                                       Check     7/ 17/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                 22.09                         22.09     7786.75
                                       Check     7/ 17/ 2019   NORCPT          Parr Lumber                                                -MULTIPLE-                                                                       WF Checking Accnt                 178.5                         178.5     7965.25
                                       Check     7/ 17/ 2019   NORCPT          Parr Lumber                                                -MULTIPLE-                                                                       WF Checking Accnt                 59.94                         59.94     8025.19
                                       Check     7/ 17/ 2019   NORCPT          Parr Lumber                                                -MULTIPLE-                                                                       WF Checking Accnt                  18.2                          18.2     8043.39
                                       Check     7/ 17/ 2019   NORCPT          Parr Lumber                                                -MULTIPLE-                                                                       WF Checking Accnt                 17.07                         17.07     8060.46
                                       Check     7/ 18/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                    13                             13    8073.46
                                       Check     7/ 18/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                216.34                       216.34       8289.8
                                       Deposit   7/ 18/ 2019                   Parr Lumber                                                return refund                                                                    WF Checking Accnt                             46.36            -46.36     8243.44
                                       Check     7/ 18/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                 61.65                         61.65     8305.09
                                       Check     7/ 18/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                 48.51                         48.51      8353.6
                                       Check     7/ 19/ 2019   Debit           Jill Gelow:RS1639 - Jill Gelow - 5125 NE 34th              fertilizer, sempervirens                                                         WF Checking Accnt                 33.97                         33.97     8387.57
                                       Check     7/ 19/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                 31.07                         31.07     8418.64
                                       Check     7/ 19/ 2019   Debit           Willow Randolph:RS1640-Willow Randolph-7127 SE 35th Ave.   sponges, paint, tape, roller, plastic, kilz                                      WF Checking Accnt                 92.42                         92.42     8511.06
                                       Check     7/ 19/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                 259.9                         259.9     8770.96
                                       Check     7/ 19/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                145.13                       145.13      8916.09
                                       Check     7/ 19/ 2019   NORCPT          Parr Lumber                                                -MULTIPLE-                                                                       WF Checking Accnt                  46.4                          46.4     8962.49
                                       Check     7/ 19/ 2019   NORCPT          Parr Lumber                                                -MULTIPLE-                                                                       WF Checking Accnt                297.09                       297.09      9259.58
                                       Check     7/ 20/ 2019   Debit           Jill Gelow:RS1639 - Jill Gelow - 5125 NE 34th              cedar wood chips 1 yd                                                            WF Checking Accnt                    49                             49    9308.58
                                       Check     7/ 22/ 2019   Debit           Amy Newcomb:RS1652- Amy Newcomb- 3522 SW Iowa St           2x4 & 4x6 doug fir, OSB                                                          WF Checking Accnt                 66.62                         66.62      9375.2
                                       Check     7/ 22/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                 28.65                         28.65     9403.85
                                       Check     7/ 23/ 2019   NORCPT          George Morlan Plumbing                                     -MULTIPLE-                                                                       WF Checking Accnt                 44.32                         44.32     9448.17
                                       Deposit   7/ 24/ 2019                   Home Depot                                                 return refund                                                                    WF Checking Accnt                              33.6             -33.6     9414.57
                                       Check     7/ 24/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                 18.75                         18.75     9433.32
                                       Check     7/ 24/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                 53.44                         53.44     9486.76
                                       Check     7/ 24/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                 67.67                         67.67     9554.43
                                       Check     7/ 24/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                 24.06                         24.06     9578.49
                                       Check     7/ 24/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                 44.62                         44.62     9623.11
                                       Check     7/ 25/ 2019   NORCPT          The Sherwin Williams Co.                                   -MULTIPLE-                                                                       WF Checking Accnt                128.44                       128.44      9751.55
                                       Check     7/ 25/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                355.88                       355.88     10107.43
                                       Check     7/ 25/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                265.21                       265.21     10372.64
                                       Check     7/ 25/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                 39.49                         39.49    10412.13
                                       Check     7/ 25/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                 25.72                         25.72    10437.85
                                       Check     7/ 25/ 2019   NORCPT          Home Depot                                                 -MULTIPLE-                                                                       WF Checking Accnt                 184.2                         184.2    10622.05
                                       Check     7/ 26/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                  7.84                          7.84    10629.89
                                       Check     7/ 26/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                240.31                       240.31      10870.2
                                       Check     7/ 26/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                173.48                       173.48     11043.68
                                       Check     7/ 26/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                 34.74                         34.74    11078.42
                                       Check     7/ 26/ 2019   Debit           Home Depot                                                                                                                                  WF Checking Accnt                     0                              0   11078.42
                                       Check     7/ 26/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                 46.56                         46.56    11124.98
                                       Check     7/ 26/ 2019   NORCPT          Parr Lumber                                                -MULTIPLE-                                                                       WF Checking Accnt                434.17                       434.17     11559.15
                                       Check     7/ 29/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                    18                             18   11577.15
                                       Deposit   7/ 29/ 2019                   Home Depot                                                 return refund                                                                    WF Checking Accnt                           121.64           -121.64     11455.51
                                       Check     7/ 29/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                425.97                       425.97     11881.48
                                       Check     7/ 29/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                 48.94                         48.94    11930.42
                                       Check     7/ 29/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                128.76                       128.76     12059.18
                                       Check     7/ 29/ 2019   Debit           Home Depot                                                                                                                                  WF Checking Accnt                     0                              0   12059.18
                                       Check     7/ 29/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                 49.57                         49.57    12108.75
                                       Check     7/ 30/ 2019   NORCPT          Parr Lumber                                                -MULTIPLE-                                                                       WF Checking Accnt                107.25                       107.25        12216
                                       Check     7/ 30/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                102.68                       102.68     12318.68
                                       Invoice   7/ 31/ 2019         2216      Betty Groesbeck                                            Remove and dispose of the existing patio roof covering and closure strips.       11000 · Accounts Receivable                     170              -170    12148.68
                                       Deposit   7/ 31/ 2019                   Home Depot                                                 return refund                                                                    WF Checking Accnt                              4.78             -4.78     12143.9
                                       Check     7/ 31/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                628.24                       628.24     12772.14
                                       Check     7/ 31/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                 39.22                         39.22    12811.36
                                       Check     7/ 31/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                 51.11                         51.11    12862.47
                                       Check     7/ 31/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                 23.19                         23.19    12885.66
                                       Check     7/ 31/ 2019   Debit           -MULTIPLE-                                                 -MULTIPLE-                                                                       WF Checking Accnt                 16.58                         16.58    12902.24
                                       Check     7/ 31/ 2019   NORCPT          Amazon                                                                                                                                      WF Checking Accnt                  8.99                          8.99    12911.23




                                                               Case 19-31770-pcm11                                                            Doc 78                              Filed 08/22/19
                                                                                                                                                                                   Doc ID:                                  Exhibit D
                                                                                                                                                                                           752f75eadd4350a38004d3a4e088dbdcbffa2be4
Total 50400 · Construction Materials Costs                                                                                                                                                                                                              14249.83    1338.6              12911.23
50900 · Dump Fees
                                                Check              7/ 1/ 2019 Debit             Metro                                                                                                                        WF Checking Accnt                 0                   0           0
                                                Check              7/ 3/ 2019 Debit             Metro                                                                                                                        WF Checking Accnt                 0                   0           0
                                                Check              7/ 8/ 2019 NORCPT            PDX Junk Busters LLC                                                                                                         WF Checking Accnt               675                 675         675
Total 50900 · Dump Fees                                                                                                                                                                                                                                      675         0                   675
51100 · Fuel
51101-F150 Fuel
                                                Check              7/ 7/ 2019 Debit             Gas Station                                                                                                                  WF Checking Accnt             80.02               80.02       80.02
                                                Check             7/ 14/ 2019 Debit             Gas Station                                                                                                                  WF Checking Accnt                70                  70      150.02
                                                Check             7/ 21/ 2019 Debit             Gas Station                                                                                                                  WF Checking Accnt             89.56               89.56      239.58
Total 51101-F150 Fuel                                                                                                                                                                                                                                     239.58         0                239.58
51100 · Fuel - Other
                                                Check              7/ 8/ 2019 NORCPT            Gas Station                                                                                                                  WF Checking Accnt             60.95               60.95       60.95
                                                Check             7/ 13/ 2019 Debit             Gas Station                                                                                                                  WF Checking Accnt              58.9                58.9      119.85
                                                Check             7/ 26/ 2019 NORCPT            Gas Station                                                                                                                  WF Checking Accnt             50.29               50.29      170.14
Total 51100 · Fuel - Other                                                                                                                                                                                                                                170.14         0                170.14
Total 51100 · Fuel                                                                                                                                                                                                                                        409.72         0                409.72
53600 · Subcontractors Expense
                                                Bill               7/ 1/ 2019   inv# 136094     Jaimy Beltran:RS1649-29008 SW Villebois                    truck stop charge ($49), Labor ($150), travel time ($75)          20000 · Accounts Payable        225                 274         225
                                                Check              7/ 1/ 2019   Debit           Willow Randolph:RS1640-Willow Randolph-7127 SE 35th Ave.   Site Cleanup                                                      WF Checking Accnt                45                  45         270
                                                Check              7/ 3/ 2019   Debit           Willow Randolph:RS1640-Willow Randolph-7127 SE 35th Ave.   Site Cleanup                                                      WF Checking Accnt                25                  25         295
                                                Check             7/ 10/ 2019   Debit           Earthwise Heating & Cooling                                Heating & Cooling                                                 WF Checking Accnt               549                 549         844
                                                Check             7/ 11/ 2019   Debit           Amy Newcomb:RS1652- Amy Newcomb- 3522 SW Iowa St           Interior Walls                                                    WF Checking Accnt                60                  60         904
Total 53600 · Subcontractors Expense                                                                                                                                                                                                                         904         0                   904
53800 · Tools and Small Equipment
                                                Check              7/ 3/ 2019   Debit           Willow Randolph:RS1640-Willow Randolph-7127 SE 35th Ave.   tradesman pro tool gear backpack                                  WF Checking Accnt             77.22               77.22       77.22
                                                Check              7/ 3/ 2019   NORCPT          Harbor Freight Tools                                       Tools & Small Equipment purchased for jobs                        WF Checking Accnt              5.98                5.98        83.2
                                                Check              7/ 5/ 2019   Debit           Jill Gelow:RS1639 - Jill Gelow - 5125 NE 34th              brush, roller, tray                                               WF Checking Accnt             32.01               32.01      115.21
                                                Check              7/ 6/ 2019   Debit           Tamara Bennett                                             paint eater tool, flexio 2000 hvlp                                WF Checking Accnt               210                 210      325.21
                                                Check              7/ 8/ 2019   Debit           Jill Gelow:RS1639 - Jill Gelow - 5125 NE 34th              brush, jig saw blade                                              WF Checking Accnt             22.09               22.09       347.3
                                                Check              7/ 9/ 2019   Debit           Willow Randolph:RS1640-Willow Randolph-7127 SE 35th Ave.   -MULTIPLE-                                                        WF Checking Accnt              25.6                25.6       372.9
                                                Check             7/ 10/ 2019   Debit           Richard Kam:RS1554-Richard Kam-11979 SW Viewcrest Ct       finish saw blade                                                  WF Checking Accnt             32.45               32.45      405.35
                                                Check             7/ 15/ 2019   Debit           Willow Randolph:RS1640-Willow Randolph-7127 SE 35th Ave.   drill bit kit                                                     WF Checking Accnt                11                  11      416.35
                                                Check             7/ 25/ 2019   Debit           Jill Gelow:RS1639 - Jill Gelow - 5125 NE 34th              bosch auger, diablo framing blade                                 WF Checking Accnt             30.53               30.53      446.88
                                                Check             7/ 26/ 2019   Debit           Scott Heaston:RS1657 - 1670 NW 119th Ave                   Deposit for trailer rental                                        WF Checking Accnt                 1                   1      447.88
                                                Check             7/ 29/ 2019   Debit           Scott Heaston:RS1657 - 1670 NW 119th Ave                   equipment rental                                                  WF Checking Accnt             242.8               242.8      690.68
                                                Check             7/ 31/ 2019   Debit           Katie Newcomb:RS1654-Katie Newcomb- 7715 SW 91st           dremel pipe blade                                                 WF Checking Accnt             15.42               15.42       706.1
Total 53800 · Tools and Small Equipment                                                                                                                                                                                                                    706.1         0                 706.1
54100 · Worker's Compensation Insurance
                                                Bill               7/ 2/ 2019         May-19    Amtrust Insurance                                          $1,350.74 - 5437; $1.70 - 8810                                    20000 · Accounts Payable    1352.44             1352.44     1352.44
Total 54100 · Worker's Compensation Insurance                                                                                                                                                                                                            1352.44         0               1352.44
54200 · Health Insurance
54216 · MCA - Employee
                                                Bill             7/ 3/ 2019     Billing# 8260   Merit Construction Alliance                                                                                                  20000 · Accounts Payable    1364.44             1364.44     1364.44
                                                General Journal  7/ 5/ 2019     UH Adj 2044                                                                                                                                  WF Checking Accnt                      157.42   -157.42     1207.02
                                                General Journal 7/ 19/ 2019     Payroll                                                                                                                                      WF Checking Accnt                      157.42   -157.42      1049.6
                                                Bill            7/ 31/ 2019     Billing# 8499   Merit Construction Alliance                                                                                                  20000 · Accounts Payable    1364.44             1364.44     2414.04
Total 54216 · MCA - Employee                                                                                                                                                                                                                             2728.88    314.84               2414.04
54217 · MCA - Chris
                                                Bill               7/ 3/ 2019 Billing# 8260     Merit Construction Alliance                                                                                                  20000 · Accounts Payable     362.38              362.38      362.38
                                                Bill              7/ 31/ 2019 Billing# 8499     Merit Construction Alliance                                                                                                  20000 · Accounts Payable     362.38              362.38      724.76
Total 54217 · MCA - Chris                                                                                                                                                                                                                                 724.76         0                724.76
54218 · MCA - Elizabeth
                                                Bill               7/ 3/ 2019 Billing# 8260     Merit Construction Alliance                                                                                                  20000 · Accounts Payable     362.38              362.38      362.38
                                                Bill              7/ 31/ 2019 Billing# 8499     Merit Construction Alliance                                                                                                  20000 · Accounts Payable     362.38              362.38      724.76
Total 54218 · MCA - Elizabeth                                                                                                                                                                                                                             724.76         0                724.76
Total 54200 · Health Insurance                                                                                                                                                                                                                            4178.4    314.84               3863.56
54500 · Dental Insurance
54516 · MCA Dental - Employee
                                                Bill             7/ 3/ 2019     Billing# 8260   Merit Construction Alliance                                                                                                  20000 · Accounts Payable      212.4               212.4       212.4
                                                General Journal  7/ 5/ 2019     UH Adj 2044                                                                                                                                  WF Checking Accnt                       24.65    -24.65      187.75
                                                General Journal 7/ 19/ 2019     Payroll                                                                                                                                      WF Checking Accnt                       24.65    -24.65       163.1
                                                Bill            7/ 31/ 2019     Billing# 8499   Merit Construction Alliance                                                                                                  20000 · Accounts Payable      212.4               212.4       375.5
Total 54516 · MCA Dental - Employee                                                                                                                                                                                                                        424.8      49.3                 375.5
54517 · MCA Dental - Chris
                                                Bill               7/ 3/ 2019 Billing# 8260     Merit Construction Alliance                                                                                                  20000 · Accounts Payable      42.48               42.48       42.48
                                                Bill              7/ 31/ 2019 Billing# 8499     Merit Construction Alliance                                                                                                  20000 · Accounts Payable      42.48               42.48       84.96
Total 54517 · MCA Dental - Chris                                                                                                                                                                                                                           84.96         0                 84.96
54518 · MCA Dental - Elizabeth
                                                Bill               7/ 3/ 2019 Billing# 8260     Merit Construction Alliance                                                                                                  20000 · Accounts Payable      42.48               42.48       42.48
                                                Bill              7/ 31/ 2019 Billing# 8499     Merit Construction Alliance                                                                                                  20000 · Accounts Payable      42.48               42.48       84.96
Total 54518 · MCA Dental - Elizabeth                                                                                                                                                                                                                       84.96         0                 84.96
Total 54500 · Dental Insurance                                                                                                                                                                                                                            594.72      49.3                545.42
54600 · Vision Insurance
54605 · MCA Vision - Employee
                                                Bill             7/ 3/ 2019     Billing# 8260   Merit Construction Alliance                                                                                                  20000 · Accounts Payable       16.9                 16.9       16.9
                                                General Journal  7/ 5/ 2019     UH Adj 2044                                                                                                                                  WF Checking Accnt                        1.95      -1.95      14.95
                                                General Journal 7/ 19/ 2019     Payroll                                                                                                                                      WF Checking Accnt                        1.95      -1.95         13
                                                Bill            7/ 31/ 2019     Billing# 8499   Merit Construction Alliance                                                                                                  20000 · Accounts Payable       16.9                 16.9       29.9
Total 54605 · MCA Vision - Employee                                                                                                                                                                                                                         33.8       3.9                  29.9
54610 · MCA Vision - Chris
                                                Bill               7/ 3/ 2019 Billing# 8260     Merit Construction Alliance                                                                                                  20000 · Accounts Payable       3.38                3.38        3.38
                                                Bill              7/ 31/ 2019 Billing# 8499     Merit Construction Alliance                                                                                                  20000 · Accounts Payable       3.38                3.38        6.76
Total 54610 · MCA Vision - Chris                                                                                                                                                                                                                            6.76         0                  6.76
54615 · MCA Vision - Elizabeth
                                                Bill               7/ 3/ 2019 Billing# 8260     Merit Construction Alliance                                                                                                  20000 · Accounts Payable       3.38                3.38        3.38
                                                Bill              7/ 31/ 2019 Billing# 8499     Merit Construction Alliance                                                                                                  20000 · Accounts Payable       3.38                3.38        6.76
Total 54615 · MCA Vision - Elizabeth                                                                                                                                                                                                                        6.76         0                  6.76
Total 54600 · Vision Insurance                                                                                                                                                                                                                             47.32       3.9                 43.42
57000 · Field Labor
Field Labor - Federal Unemploym
                                                General Journal  7/ 5/ 2019 UH Adj 2044                                                                                                                                      WF Checking Accnt              5.26                5.26        5.26
                                                General Journal 7/ 12/ 2019 Payroll                                                                                                                                          WF Checking Accnt              3.48                3.48        8.74
                                                General Journal 7/ 19/ 2019 Payroll                                                                                                                                          WF Checking Accnt              2.47                2.47       11.21
Total Field Labor - Federal Unemploym                                                                                                                                                                                                                      11.21         0                 11.21
Field Labor - Medicare
                                                General Journal  7/ 5/ 2019 UH Adj 2044                                                                                                                                      WF Checking Accnt              81.5                81.5        81.5
                                                General Journal 7/ 12/ 2019 Payroll                                                                                                                                          WF Checking Accnt             80.46               80.46      161.96
                                                General Journal 7/ 19/ 2019 Payroll                                                                                                                                          WF Checking Accnt             75.07               75.07      237.03
Total Field Labor - Medicare                                                                                                                                                                                                                              237.03         0                237.03
Field Labor - Social Security
                                                General Journal  7/ 5/ 2019 UH Adj 2044                                                                                                                                      WF Checking Accnt            348.24              348.24      348.24
                                                General Journal 7/ 12/ 2019 Payroll                                                                                                                                          WF Checking Accnt            344.12              344.12      692.36
                                                General Journal 7/ 19/ 2019 Payroll                                                                                                                                          WF Checking Accnt            321.14              321.14      1013.5
Total Field Labor - Social Security                                                                                                                                                                                                                       1013.5         0                1013.5
57100 · Field Labor - State Taxes
                                                General Journal  7/ 5/ 2019 UH Adj 2044                                                                                                                                      WF Checking Accnt            139.06              139.06      139.06
                                                General Journal 7/ 12/ 2019 Payroll                                                                                                                                          WF Checking Accnt            134.68              134.68      273.74
                                                General Journal 7/ 19/ 2019 Payroll                                                                                                                                          WF Checking Accnt            123.08              123.08      396.82
Total 57100 · Field Labor - State Taxes                                                                                                                                                                                                                   396.82         0                396.82
57000 · Field Labor - Other
                                                General Journal    7/ 5/ 2019   UH Adj 2044     -MULTIPLE-                                                 -MULTIPLE-                                                        WF Checking Accnt           5908.63             5908.63     5908.63
                                                General Journal   7/ 12/ 2019   Payroll                                                                                                                                      WF Checking Accnt           5550.38             5550.38    11459.01
                                                General Journal   7/ 19/ 2019   Payroll         -MULTIPLE-                                                 -MULTIPLE-                                                        WF Checking Accnt           4871.75             4871.75    16330.76
                                                Check             7/ 19/ 2019   J.C.            Matt Jaber                                                 (07/ 14/ 2019 - 07/ 20/ 2019)                                     Payroll Service Clearing                697.5     -697.5   15633.26
                                                Check             7/ 19/ 2019   J.C.            -MULTIPLE-                                                 Site Work                                                         Payroll Service Clearing      697.5                697.5   16330.76
                                                Check             7/ 26/ 2019           1097    -MULTIPLE-                                                 -MULTIPLE-                                                        WF Checking Accnt            515.39              515.39    16846.15
                                                Check             7/ 26/ 2019           1098    -MULTIPLE-                                                 -MULTIPLE-                                                        WF Checking Accnt            538.09              538.09    17384.24
                                                Check             7/ 26/ 2019           1099    -MULTIPLE-                                                 -MULTIPLE-                                                        WF Checking Accnt             742.4                742.4   18126.64
                                                Check             7/ 26/ 2019           1100    Avis Tucker:RS1621- Avis Tucker- 3433 Mcnary Parkway       40hrs gross pay @ RS1621; adding leftover $177.20 to gen ledger   WF Checking Accnt             582.8                582.8   18709.44
                                                Check             7/ 26/ 2019           1101    Avis Tucker:RS1621- Avis Tucker- 3433 Mcnary Parkway       40hrs gross pay @ RS1621; adding leftover $166.05 to gen ledger   WF Checking Accnt            633.95              633.95    19343.39
                                                Check             7/ 26/ 2019           1103    -MULTIPLE-                                                 -MULTIPLE-                                                        WF Checking Accnt            227.66              227.66    19571.05
Total 57000 · Field Labor - Other                                                                                                                                                                                                                       20268.55     697.5              19571.05
Total 57000 · Field Labor                                                                                                                                                                                                                               21927.11     697.5              21229.61
TOTAL                                                                                                                                                                                                                                                   45044.64   2404.14               42640.5




                                                                                Case 19-31770-pcm11                                                            Doc 78                              Filed 08/22/19
                                                                                                                                                                                                    Doc ID:                                Exhibit D
                                                                                                                                                                                                            752f75eadd4350a38004d3a4e088dbdcbffa2be4
                                             Type           Date          Num        Adj Name                                  Memo                                  Clr Split                      Debit         Credit Original Amount Balance
Advertising
                                             Check           7/ 2/2019 ACH              Houzz                                                                            WF Checking Accnt                  400                     400       400
Total Advertising                                                                                                                                                                                           400       0                       400
Continuing Educations Training
                                             Check           7/ 1/2019 ACH              Home Builders University                                                         WF Checking Accnt                   64                       64       64
                                             Check          7/ 31/ 2019 ACH             Home Builders University                                                         WF Checking Accnt                   64                       64      128
Total Continuing Educations Training                                                                                                                                                                        128       0                       128
Payroll Expense - Services
                                             General Journal 7/ 5/2019 UH Adj 2044                                                                                       WF Checking Accnt           122.83                       122.83    122.83
                                             General Journal 7/ 12/ 2019 Payroll                                                                                         WF Checking Accnt           122.83                       122.83    245.66
                                             General Journal 7/ 19/ 2019 Payroll                                                                                         WF Checking Accnt            60.99                        60.99    306.65
Total Payroll Expense - Services                                                                                                                                                                     306.65           0                     306.65
60100 · Auto and Truck Expenses
                                             Check           7/ 1/2019    Debit         Car Wash                                                                         WF Checking Accnt                   10                       10       10
                                             Check           7/ 8/2019    NORCPT        Car Wash                                                                         WF Checking Accnt                   10                       10       20
                                             Check           7/ 8/2019    NORCPT        Car Wash                                                                         WF Checking Accnt                   12                       12       32
                                             Check          7/ 20/ 2019   Debit         Car Wash                                                                         WF Checking Accnt                   10                       10       42
                                             Check          7/ 28/ 2019   Debit         Car Wash                                                                         WF Checking Accnt                   10                       10       52
Total 60100 · Auto and Truck Expenses                                                                                                                                                                        52       0                        52
60400 · Bank Service Charges
60401 · Credit Card Fees
                                             Check           7/ 6/2019    CCADJ         Intuit                                 Batch Fee ID=2237682405                   WF Checking Accnt           132.13                       132.13    132.13
                                             Check           7/ 8/2019    CCADJ         Intuit                                 Batch Fee ID=2239010945                   WF Checking Accnt            30.03                        30.03    162.16
                                             Check          7/ 11/ 2019   CCADJ         Intuit                                 Batch Fee ID=2243306315                   WF Checking Accnt            41.36                        41.36    203.52
                                             Check          7/ 16/ 2019   CCADJ         Intuit                                 Batch Fee ID=2248497305                   WF Checking Accnt            35.59                        35.59    239.11
                                             Check          7/ 17/ 2019   CCADJ         Intuit                                 Batch Fee ID=2249951995                   WF Checking Accnt            75.87                        75.87    314.98
                                             Check          7/ 24/ 2019   CCADJ         Intuit                                 Batch Fee ID=2258066235                   WF Checking Accnt            38.06                        38.06    353.04
                                             Check          7/ 29/ 2019   CCADJ         Intuit                                 Batch Fee ID=2263806235                   WF Checking Accnt           108.67                       108.67    461.71
Total 60401 · Credit Card Fees                                                                                                                                                                       461.71           0                     461.71
60400 · Bank Service Charges - Other
                                             Check          7/ 31/ 2019                                                        Service Charge                            WF Checking Accnt               40                           40        40
Total 60400 · Bank Service Charges - Other                                                                                                                                                               40           0                         40
Total 60400 · Bank Service Charges                                                                                                                                                                   501.71           0                     501.71
63300 · Insurance Expense
                                             Bill           7/ 18/ 2019 Invoice         Professional Premium Acceptance Corp   General Liability Insurance payment       20000 · Accounts Payable   1045.07                     1045.07 1045.07
Total 63300 · Insurance Expense                                                                                                                                                                     1045.07           0                 1045.07
64300 · Meals and Entertainment
                                             Check          7/ 26/ 2019 NORCPT          The Human Bean                                                                   WF Checking Accnt                    5                        5           5
Total 64300 · Meals and Entertainment                                                                                                                                                                         5       0                            5
64310 · Gift Certificates
                                             Check           7/ 1/2019 NORCPT           Coffee Rush                                                                      WF Checking Accnt             18.85                       18.85     18.85
Total 64310 · Gift Certificates                                                                                                                                                                        18.85          0                      18.85
64900 · Office Supplies
                                             Check           7/ 5/2019 NORCPT           Apple Store                                                                      WF Checking Accnt             39.99                       39.99     39.99
Total 64900 · Office Supplies                                                                                                                                                                          39.99          0                      39.99
66700 · Professional Fees
66780 · Outside Services
                                             Check           7/ 2/2019 ACH              Swizznet                                                                         WF Checking Accnt           219.96                       219.96    219.96
Total 66780 · Outside Services                                                                                                                                                                       219.96           0                     219.96
Total 66700 · Professional Fees                                                                                                                                                                      219.96           0                     219.96
68600 · Utilities
Mobile Telephone
                                             Check           7/ 7/2019 Debit            Sprint                                                                           WF Checking Accnt             40.49                       40.49     40.49
Total Mobile Telephone                                                                                                                                                                                 40.49          0                      40.49
68100 · Telephone Expense
                                             Check           7/ 5/2019 ACH              Ooma, Inc                                                                        WF Checking Accnt             16.49                       16.49     16.49
Total 68100 · Telephone Expense                                                                                                                                                                        16.49          0                      16.49
68601 · Internet Charges
                                             Check           7/ 1/2019    ACH           Vista    Print                                                                   WF Checking Accnt             8.98                         8.98      8.98
                                             Check          7/ 15/ 2019   ACH           Vista    Print                                                                   WF Checking Accnt             3.99                         3.99     12.97
                                             Check          7/ 15/ 2019   ACH           Vista    Print                                                                   WF Checking Accnt               30                           30     42.97
                                             Check          7/ 30/ 2019   ACH           Vista    Print                                                                   WF Checking Accnt             8.98                         8.98     51.95
Total 68601 · Internet Charges                                                                                                                                                                        51.95           0                      51.95
Total 68600 · Utilities                                                                                                                                                                              108.93           0                     108.93
TOTAL                                                                                                                                                                                               2826.16           0                    2826.16


                                                                                                                                                              TOTAL CASH DISBURSEMENTS:                                              $66,896.37




                                                          Case 19-31770-pcm11                                           Doc 78                   Filed 08/22/19                        Exhibit D
                                                                                                                                                  Doc ID: 752f75eadd4350a38004d3a4e088dbdcbffa2be4
In re: Pacific Construction Group, LLC
Case Number: 19-31770-pcm11
2015 Monthly Report for July 2019


                                 Exhibit F—Accounts Receivable

Date                         Payor                         Amount
Various – July 2019          Various – See Attached        $69,920.81
                             Owner’s Report




{00293253:1}


                        Case 19-31770-pcm11      Doc 78   Filed 08/22/19
                                                           Doc ID: 752f75eadd4350a38004d3a4e088dbdcbffa2be4
                                                                       Accounts Receivable

Customer                                                   Num     Memo                                                                Date           Aging Amount Open Balance
Albert Chaffin:RS1080- NE 7th Handyman                       783                                                                        7/ 31/ 2014    1754  381.31      381.31
Anita Young:RS1223-13036 SW Broadmoor Pl.                  13006   13036 SW Broadmoor Pl.                                               6/ 27/ 2016    1057     795          795
Ann Nomoto:RS1059-SW 154th Handyman                          742                                                                         5/ 8/ 2014    1838     515          515
Brian Chan:RS1518-Brian Chan-3830 SE Lincoln St             1779   3830 SE Franklin St                                                 12/ 20/ 2017     516 1237.5       1237.5
Cathy Brown                                                 1646   18247 Moria Ct                                                       8/ 16/ 2017     642     845          845
Cathy Brown:RS1437-Cathy Brown-18247 Moria                  1828   18247 Moria Ct                                                        2/ 7/ 2018     467   855.5        855.5
Cathy Brown:RS1437-Cathy Brown-18247 Moria                  1789   18247 Moria Ct                                                        1/ 2/ 2018     503 165.75       165.75
Cathy Brown:RS1437-Cathy Brown-18247 Moria                  1790   18247 Moria Ct                                                        1/ 2/ 2018     503    1050         1050
Cathy Brown:RS1437-Cathy Brown-18247 Moria                  1592   18247 Moria Ct                                                       7/ 12/ 2017     677    1170         1170
Christy MacColl                                             1956   16997 NW Swiss Ln                                                    7/ 11/ 2018     313     370          370
Christy MacColl                                             1835   7307 NW Penridge Rd.                                                 2/ 27/ 2018     447     230          230
Christy MacColl                                             1782   2030 SW Clifton                                                     12/ 26/ 2017     510     675          675
Christy MacColl                                             1760   1966 NW Overton St #3                                               11/ 30/ 2017     536     635          635
Christy MacColl                                             1700   2434 NE 21st Ave                                                     9/ 22/ 2017     605     250          250
Christy MacColl                                             1510   The Civic unit #503                                                   4/ 6/ 2017     774     390          390
Christy MacColl                                             1509   2555 NW Savier                                                        4/ 4/ 2017     776     154          154
Christy MacColl                                             1433   0481 SW Gaines St. #205                                             12/ 19/ 2016     882     390          390
Christy MacColl                                             1365   841 SW Gaines                                                        9/ 19/ 2016     973     180          180
Christy MacColl                                             1235   8806 SE 12th Ave                                                      4/ 6/ 2016    1139     270          270
Christy MacColl                                             1172   2555 NW Savier St. #15                                                2/ 1/ 2016    1204     328          328
Christy MacColl                                             1139   1717 SW Clifton                                                      12/ 6/ 2015    1261     350          350
Christy MacColl                                             1006   4114 NE 74th                                                          6/ 9/ 2015    1441     250          250
Christy MacColl                                              971   3137 NE Rosa Parks Way                                                5/ 9/ 2015    1472     300          300
Christy MacColl:RS1190- NW Payne                            1009   13483 NW Payne Dr.                                                   6/ 15/ 2015    1435    1485         1485
Christy MacColl:RS1287-Kara Sowles- 3135 NE 86th            1425   3135 NE 86th Ave                                                    12/ 12/ 2016     889     950          950
Christy MacColl:RS1349-Anne Dolle-2791 SW Montgomery        1351   2791 SW Montgomery Dr                                                 9/ 9/ 2016     983     875          875
Daniel Lincoln:RS1273- Daniel Lincoln-NW Cresap Lane       12995   8317 NW Cresap Ln.                                                   6/ 22/ 2016    1062    2740          620
Darwin Engwer                                               1241   16659 NW Talkingstick Way                                            4/ 14/ 2016    1131     130          130
Dave Davis                                                  1111   The Quintett #128                                                   10/ 22/ 2015    1306     225          225
Denise Townsend Group                                       2021   4682 NE Azalea Ln                                                    10/ 1/ 2018     231     230          230
Denise Townsend Group                                       1756   16890 SW Tallac Way                                                 11/ 21/ 2017     545     210          210
Denise Townsend Group:RS1413-Denise Townsend- Ravenswood    1511   20857 SW Ravenswood St                                                4/ 6/ 2017     774    1160         1160
Derek Stotz:RS1465-Derek Stotz-2036 NW Irving               1694   2036 NW Irving St.                                                   9/ 20/ 2017     607    4960         4960
Donna Davis:RS1446-Donna Davis- 2245 SW Park Pl.            1765   2245 SW Park Place #5D                                               12/ 6/ 2017     530    4405         2735
Donna Ellison                                               1127   12430 SW Fairfield St                                                11/ 6/ 2015    1291     450          450
Elene Zedginidze                                            1691   2173 NE 7th Ave                                                      9/ 14/ 2017     613   862.5        862.5
Elora Cosper:RS1555 - Elora Cosper 3635 SE Johnson          2073   3635 SE Johnson Creek Blvd                                           12/ 6/ 2018     165    2980         2980
Eric Turner 2:RS1308-17083 Ferwood LO                      13012   17083 Fernwood Dr                                                     7/ 6/ 2016    1048    5300         2650
Ethan Frelly                                               13003   505 N 10th St. St. Helens, OR 97051                                  6/ 28/ 2016    1056    1240         1240
Jackie Brown:RS1613-Jackie Brown-28721 SW Costa Circle      2031   28721 SW Costa Circle E                                             10/ 10/ 2018     222     110          110
Jackie Brown:RS1613-Jackie Brown-28721 SW Costa Circle      2020   28721 SW Costa Circle E                                              10/ 1/ 2018     231 11218.5      1218.5
Jaimy Beltran                                               1566   14229 SE Taylor Ct.                                                   6/ 8/ 2017     711     485          485
Jaimy Beltran                                               1343   937 NW 3rd, Canby                                                     9/ 2/ 2016     990     150          150
Jaimy Beltran                                               1316   11169 SW Barbur St                                                    8/ 9/ 2016    1014     160          160
Jaimy Beltran                                              13019   11975 SW Normandy Ln                                                 7/ 12/ 2016    1042     245          245
Jaimy Beltran                                              12997   Personal Home                                                        6/ 23/ 2016    1061     300          300
Jaimy Beltran                                               1284   4081 Watson Ave NE, Salem                                             6/ 9/ 2016    1075     180          180
Jaimy Beltran                                               1252   660 SW 171st Ave                                                     4/ 11/ 2016    1134    1175          360
Jaimy Beltran                                               1175   8332 NE Prescot8332 NE Prescot8332 NE Prescot8332 NE Prescott Ave     2/ 2/ 2016    1203     755          755
Jaimy Beltran                                               1112   11251 SW Barber St.                                                 10/ 22/ 2015    1306     250          250
Jaimy Beltran                                               1094   29100 Town Center Loop                                               10/ 9/ 2015    1319     165          165
Jaimy Beltran                                               1076   11730 SW Grenoble St.                                                9/ 14/ 2015    1344     210          210
Jaimy Beltran                                                361   29261 SW Charlotte Lane 97070                                        8/ 19/ 2013    2100    1555         1555
Jaimy Beltran:RS1073- Jaimy Beltran-Palermo                  789   11630 SW Palermo Street 97070                                        8/ 17/ 2014    1737     715          715
Jaimy Beltran:RS1160- 718 Apache Ct.                         959   718 Apache Ct. SE Salem                                              4/ 27/ 2015    1484     145          145
Jaimy Beltran:RS1178- 28665 SW Costa Circle                  994   28665 SW Costa Circle                                                5/ 28/ 2015    1453     350          350
Jaimy Beltran:RS1226-Nathan Holden- Grenoble                1108   11750 SW Grenoble                                                   10/ 19/ 2015    1309    1620          100
Jaimy Beltran:RS1282- 13710 SW Hiteon                       1248   13710 SW Hiteon Dr                                                   4/ 25/ 2016    1120     310          310
Javier Alomia                                                782                                                                        7/ 28/ 2014    1757     250          250
Javier Alomia:RS1157- NE 99th                                953   4740 NE 99th Ave                                                     4/ 22/ 2015    1489     640          640
Jeanne Gillett                                              1420   8200 SW Maxine Ln #57                                                12/ 6/ 2016     895     175          175
Jennifer Stinson                                             777                                                                        7/ 16/ 2014    1769     225          225
Jenny Lin:RS1320-S. Driftwood Dr                            1505   14229 SE Taylor Ct.                                                  3/ 30/ 2017     781    8330         3330
John Denali:RS1267- SW Moonshadow Ct.                       1209   6729 SW Moon Shadow                                                   3/ 5/ 2016    1171    1375         1375
Julie Sanders:RS1386-Julie Sanders-SW Ash Blvd              1449   28676 SW Ash Meadows Blvd #34                                        1/ 17/ 2017     853    4380         2190
Kaity Tammen:RS1221- Kaity Tammen-3707 NE 134th             1126   3707 NE 134th                                                        11/ 4/ 2015    1293    1770         1770
Katie Bruns:RS1170- Katie Burns- 11630 SW Palermo            984   11630 SW Palermo                                                     5/ 19/ 2015    1462    1277         1277
Kelsey Miller:RS1124- Handrail- NW Alpenglow Way             891   10382 NW Alpenglow Way                                               1/ 29/ 2015    1572    2050         1025
Kim Taylor                                                   345   11699 SW Normandy Ln.                                                7/ 16/ 2013    2134     325          325
Laurie Gilmer:RS1561-Tess O'Hearn- SE Boise                 1899   5021 SE Boise St                                                      5/ 7/ 2018     378     440          440
Marissa Venable                                             1559   9223 N Bristol Ave                                                   5/ 30/ 2017     720     473          473
Marissa Venable:RS1406-Marissa Venable 9223 N Bristol       1550   9223 N Bristol Ave                                                   5/ 17/ 2017     733 1400.2           147
Marlene Sheff                                               1508   1926 W Burnside Unit 1605                                             4/ 4/ 2017     776    1955      227.25
Marti Walker                                                1484   13485 SW Glen Rd                                                      3/ 6/ 2017     805     450          150
Mathew Purcell                                              1709   17571 SW Cobb Ln                                                     10/ 9/ 2017     588     150          150
Matt Lorenzen:RS1480 - 6920 SW 205th PL                     1674   6920 SW 205th Pl                                                      9/ 5/ 2017     622    1060         1060
Mike Larson                                                  869   5017 SW 207th Place (Genie Shook)                                   12/ 22/ 2014    1610     155          155
Misty Trybom                                                1203   11750 SW Grenoble St.                                                2/ 29/ 2016    1176     350          350
Misty Trybom:RS1253- 11750 SW Grenoble                      1236   11907 SW Lausanne St                                                  4/ 6/ 2016    1139     550          100
Natalie Frainey 2:RS1451-Karen Liu- 18920 NW Athena St      1634   18920 NW Athena St                                                    8/ 7/ 2017     651 2332.5       2332.5
Patricia Lau:RS1603-Patricia Lau-SW Oak Creek Dr.           2110   11417 SW Oak Creek Dr.                                                2/ 4/ 2019     105     680          680




                                          Case 19-31770-pcm11                              Doc 78           Filed 08/22/19
                                                                                                             Doc ID:                                 Exhibit F
                                                                                                                     752f75eadd4350a38004d3a4e088dbdcbffa2be4
Rick Hendricks:RS1384-Melissa & Dan Woodside-McCormick H       1463   19457 SW McCormick Hill Rd                        2/ 9/ 2017 830     3500       1750
Rick Glover:RS1387-Rick Glover-5506 N. Depauw St.              1444   5506 N Depauw St                                 1/ 14/ 2017 856    22820       1410
Shreyas Rajasekhara:RS1574-Shreyas Rajasekhara-1244 NE Platt   2090   1244 NE Platt St.                                 1/ 3/ 2019 137    34170       4220
Sidney Snider                                                  1673   4526 NE 13th Ave                                  9/ 3/ 2017 624     1275       1275
Taylor Morrell                                                 1163   1728 SW Clifton Street                            1/ 6/ 2016 1230     661        661
Taylor Morrell                                                 1154   1728 SW Clifton Street                          12/ 29/ 2015 1238     445        445
                                                                                                                                                  69920.81




                                             Case 19-31770-pcm11                            Doc 78   Filed 08/22/19
                                                                                                      Doc ID:                                 Exhibit F
                                                                                                              752f75eadd4350a38004d3a4e088dbdcbffa2be4
                                                                                Current Projects

PO       Name                                 Address                                Owing                 Total Project       %         Job Costing           Note
RS1554   Richard Kam                          11979 SW Viewcrest Ct                           $52,435.12            $92,932.68       50%         $48,912.13
RS1587   Amy Hadsell                          1821 SW Primrose St.                            $39,870.00            $81,823.00        5%          $1,221.08    Design/Permitting
RS1610   Akiko Saito                          9670 SW Pinehurst                                $4,212.50            $11,692.45       60%          $3,465.53    ??
RS1616   George Leyva                         2221 N Schofield                               $108,177.00           $138,177.00       10%             $43.91    Design/Permitting
RS1621   Avis Tucker                          3433 M cnary Parkway #101                        $2,915.90            $36,545.80       95%         $27,512.86
RS1624   Jose Rodriguez and M eredith Allen   SW 42nd                                        $110,997.48           $179,163.80        2%              $0.00    Design/Permitting
RS1629   Barbara and Richard Wegner           436 NW M arlborough Ave                         $32,068.42            $65,932.90       50%         $19,951.25    30k in Change Orders Anticipate
RS1631   Richard Klein                        919 NE 67th Ave                                  $9,395.00             $4,697.50       50%            $155.12
RS1639   Jill Gelow                           5125 NE 34th                                    $36,659.96            $50,647.67    40.00%         $13,987.71    Change orders anticipated
RS1640   Willow Randolph                      7127 SE 35th Ave                                 $5,956.75            $13,387.63    80.00%           $5,184.02
RS1642   Ken Cutright                         32531 SW Riviera Ln                             $13,265.88            $26,531.88    50.00%           $7,178.50
RS1647   Jaimy Beltran                        29370 SW Yosemite St.                                $0.00             $1,655.00   100.00%             $553.46
RS1651   Roger & Amanda Ackerson              17570 NW Park View Blvd                          $1,637.50             $3,275.00    10.00%               $0.00
RS1652   Amy Newcomb                          3522 SW Iowa St.                                     $0.00            $14,955.00    90.00%           $2,177.63
RS1653   Jaimy Beltran                        11975 SW Normandy Ln                              $760.00                $760.00   100.00%             $144.15
RS1654   Katie Newcomb                        7715 SW 91st Ave                                 $6,821.25             $9,095.00    20.00%             $566.68
RS1655   M elinda Carr                        18386 SW Annamae Lane                            $1,525.00             $3,050.00    30.00%             $102.68
RS1656   Denise Wong                          0841 SW Gaines St. #1020                         $1,587.50             $3,175.00     2.00%               $0.00
RS1657   Scott Heaston                        1670 NW 119th Ave                                $3,911.25             $5,215.00    40.00%           $1,367.84




                                              Totals:                                        $432,196.51         $742,712.31




                                                                   Case 19-31770-pcm11       Doc 78         Filed 08/22/19              Doc ID: 752f75eadd4350a38004d3a4e088dbdcbffa2be4
2:38 PM                           Pacific Construction Group LLC
08/14/19                             Reconciliation Summary
                             WF Checking Accnt, Period Ending 07/31/2019

                                                                       Jul 31, 19
           Beginning Balance                                                        17,890.88
                Cleared Transactions
                   Checks and Payments - 201 items               -57,658.75
                   Deposits and Credits - 27 items                48,372.77

                Total Cleared Transactions                              -9,285.98

           Cleared Balance                                                           8,604.90

                Uncleared Transactions
                  Checks and Payments - 1 item                    -2,410.22

                Total Uncleared Transactions                            -2,410.22

           Register Balance as of 07/31/2019                                         6,194.68

           Ending Balance                                                            6,194.68




                                                                                                     Page 1


                        Case 19-31770-pcm11          Doc 78   Filed 08/22/19
                                                               Doc ID: 752f75eadd4350a38004d3a4e088dbdcbffa2be4
3:18 PM                          Pacific Construction Group LLC
08/19/19                                      Profit & Loss
Cash Basis                                            July 2019

                                                                                 Jul 19
             Ordinary Income/Expense
                  Income
                     42600 · Construction Income
                        42660 · Customer Discount                                 -250.00
                        42600 · Construction Income - Other                     46,345.38

                     Total 42600 · Construction Income                                  46,095.38

                  Total Income                                                          46,095.38

                  Cost of Goods Sold
                    50400 · Construction Materials Costs                                12,911.23
                    50900 · Dump Fees                                                      675.00
                    51100 · Fuel
                       51101-F150 Fuel                                               239.58
                       51100 · Fuel - Other                                          170.14

                     Total 51100 · Fuel                                                       409.72

                     53600 · Subcontractors Expense                                         904.00
                     53800 · Tools and Small Equipment                                      706.10
                     54100 · Worker's Compensation Insurance                              1,352.44
                     54200 · Health Insurance
                       54216 · MCA - Employee                                    2,414.04
                       54217 · MCA - Chris                                         724.76
                       54218 · MCA - Elizabeth                                     724.76

                     Total 54200 · Health Insurance                                       3,863.56

                     54500 · Dental Insurance
                       54516 · MCA Dental - Employee                                 375.50
                       54517 · MCA Dental - Chris                                     84.96
                       54518 · MCA Dental - Elizabeth                                 84.96

                     Total 54500 · Dental Insurance                                           545.42

                     54600 · Vision Insurance
                       54605 · MCA Vision - Employee                                  29.90
                       54610 · MCA Vision - Chris                                      6.76
                       54615 · MCA Vision - Elizabeth                                  6.76

                     Total 54600 · Vision Insurance                                            43.42

                     57000 · Field Labor
                       Field Labor - Federal Unemploym                              11.21
                       Field Labor - Medicare                                      237.03
                       Field Labor - Social Security                             1,013.50
                       57100 · Field Labor - State Taxes                           396.82



                                                                                                                                Page 1


                       Case 19-31770-pcm11                 Doc 78   Filed 08/22/19        Doc ID: 752f75eadd4350a38004d3a4e088dbdcbffa2be4
3:18 PM                                Pacific Construction Group LLC
08/19/19                                              Profit & Loss
Cash Basis                                                 July 2019

                                                                                      Jul 19
                             57000 · Field Labor - Other                             19,571.05

                          Total 57000 · Field Labor                                          21,229.61

                    Total COGS                                                               42,640.50

                 Gross Profit                                                                  3,454.88

                    Expense
                      Advertising                                                                  400.00
                      Continuing Educations Training                                               128.00
                      Payroll Expense - Services                                                   306.65
                      60100 · Auto and Truck Expenses                                               52.00

                          60400 · Bank Service Charges
                            60401 · Credit Card Fees                                      461.71
                            60400 · Bank Service Charges - Other                           40.00

                          Total 60400 · Bank Service Charges                                       501.71

                          63300 · Insurance Expense                                            1,045.07
                          64300 · Meals and Entertainment                                          5.00
                          64310 · Gift Certificates                                               18.85
                          64900 · Office Supplies                                                 39.99
                          66700 · Professional Fees
                            66780 · Outside Services                                      219.96

                          Total 66700 · Professional Fees                                          219.96

                          68600 · Utilities
                            Mobile Telephone                                               40.49
                            68100 · Telephone Expense                                      16.49
                            68601 · Internet Charges                                       51.95

                          Total 68600 · Utilities                                                  108.93

                    Total Expense                                                              2,826.16

               Net Ordinary Income                                                                 628.72

             Net Income                                                                            628.72




                                                                                                                                     Page 2


                            Case 19-31770-pcm11                 Doc 78   Filed 08/22/19        Doc ID: 752f75eadd4350a38004d3a4e088dbdcbffa2be4
Platinum Business Checking
July 31, 2019      n   Page 1 of 12




                                                                                                              Questions?
PACIFIC CONSTRUCTION GROUP LLC                                                                                Available by phone 24 hours a day, 7 days a week:
                                                                                                              Telecommunications Relay Services calls accepted
DEBTOR IN POSSESSION
CH11 CASE #19-31770 (OR)                                                                                        1-800-CALL-WELLS                (1-800-225-5935)

515 NW SALTZMAN RD # 906                                                                                        TTY: 1-800-877-4833
PORTLAND OR 97229-6098                                                                                          En español: 1-877-337-7454

                                                                                                              Online: wellsfargo.com/biz

                                                                                                              Write: Wells Fargo Bank, N.A. (115)
                                                                                                                       P.O. Box 6995
                                                                                                                       Portland, OR 97228-6995




 Your Business and Wells Fargo                                                                                Account options
 Since August 2003, the Wells Fargo/Gallup Small Business Index has surveyed                                  A check mark in the box indicates you have these convenient
                                                                                                              services with your account(s). Go to wellsfargo.com/biz or
 small business owners on current and future perceptions of their business
                                                                                                              call the number above if you have questions or if you would
 financial situation. View the latest results at wellsfargoworks.com.
                                                                                                              like to add new services.

                                                                                                              Business Online Banking                              3
                                                                                                              Online Statements                                    3
                                                                                                              Business Bill Pay                                    3
                                                                                                              Business Spending Report                             3
                                                                                                              Overdraft Protection




Activity summary                                                                                              Account number:              4653
        Beginning balance on 7/1                                       $17,890.88                             PACIFIC CONSTRUCTION GROUP LLC
                                                                                                              DEBTOR IN POSSESSION
        Deposits/Credits                                                48,372.77
                                                                                                              CH11 CASE #19-31770 (OR)
        Withdrawals/Debits                                             - 57,658.75
                                                                                                              Oregon account terms and conditions apply
        Ending balance on 7/31                                          $8,604.90
                                                                                                              For Direct Deposit use
                                                                                                              Routing Number (RTN): 123006800
        Average ledger balance this period                             $10,747.51
                                                                                                              For Wire Transfers use
                                                                                                              Routing Number (RTN): 121000248


Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo store.




      (115)
      Sheet Seq = 0019625                    Case 19-31770-pcm11                        Doc 78           Filed 08/22/19
                                                                                                          Doc ID: 752f75eadd4350a38004d3a4e088dbdcbffa2be4
      Sheet 00001 of 00006
July 31, 2019    n   Page 2 of 12




Interest summary
      Interest paid this statement                                   $0.08
      Average collected balance                                  $9,800.96
      Annual pe rcentage yield earned                               0.01%
      Interest e arned this statement period                         $0.08
      Interest p aid this year                                       $0.27




Transaction history

                          Check                                                                          Deposits/   Withdrawals/    Ending daily
      Date               Number Description                                                                Credits          Debits       balance
      7/1                       Purchase Return authorized on 06/27 The Home Depot #40                     188.60
                                Tigard OR S619180543804466 Card 4380
      7/1                       Edeposit IN Branch/Store 07/01/19 12:31:53 Pm 11084 Sw Barnes            4,775.00
                                Rd Portland OR 4653
      7/1                       Purchase authorized on 06/27 The Home Depot #40 Portland OR                                 42.19
                                S589178564801865 Card 4380
      7/1                       Purchase authorized on 06/27 The Home Depot #40 Tigard OR                                   48.04
                                S469178690384157 Card 4380
      7/1                       Purchase authorized on 06/27 The Home Depot #40 Portland OR                                 47.36
                                S389178698646218 Card 4380
      7/1                       Purchase authorized on 06/27 The Home Depot #40 Tigard OR                                   44.29
                                S309178751314010 Card 4380
      7/1                       Purchase authorized on 06/28 The Home Depot #40 Beaverton                                   12.16
                                OR S589179521905038 Card 4380
      7/1                       Purchase authorized on 06/28 The Home Depot #40 Beaverton                                   37.55
                                OR S469179541349872 Card 4380
      7/1                       Purchase authorized on 06/28 The Home Depot #40 Tigard OR                                  225.82
                                S309179590791347 Card 4380
      7/1                       Purchase authorized on 06/28 The Home Depot #40 Portland OR                                 37.31
                                S309179634824951 Card 4380
      7/1                       Purchase authorized on 06/28 Contract Furnishin 503-2075230                                227.10
                                OR S389179639598516 Card 4380
      7/1                       Purchase authorized on 06/28 IN *Metro Safety & 503-2312999                                225.00
                                OR S469179675452524 Card 4380
      7/1                       Purchase authorized on 06/28 The Home Depot #40 Tigard OR                                   76.95
                                S589179708853278 Card 4380
      7/1                       Purchase authorized on 06/28 The Home Depot #40 Portland OR                                  3.06
                                S589179710065808 Card 4380
      7/1                       Purchase authorized on 06/28 76 - 76 of Canyon Beaverton OR                                 54.16
                                S589179744548140 Card 4372
      7/1                       Recurring Payment authorized on 06/29 Home Builders Asso                                    64.00
                                503-684-1880 OR S469180365223732 Card 4372
      7/1                  1061 Cashed Check                                                                               710.30
      7/1                       Purchase authorized on 06/29 Lowes #01108* Tigard OR                                       150.90
                                S389180822449894 Card 4380
      7/1                       Recurring Payment authorized on 06/29 Vistapr*Vistaprint                                     8.98
                                866-8936743 MA S309181054587643 Card 4372
      7/1                       Purchase authorized on 06/30 Coffee Rush Cedar Beaverton OR                                 18.85
                                S589181586316912 Card 4380
      7/1                       Purchase authorized on 06/30 Fred Meyer Fuel 90 Beaverton OR                                81.02
                                S309181721506824 Card 4380
      7/1                       Purchase authorized on 06/30 Prime Video*MH0Zt0                                              8.99
                                888-802-3080 WA S309181775687510 Card 4372
      7/1                       Zelle to Mackenzie Elizabeth on 06/30 Ref #Rp06Gpshrx Payroll                              500.00
                                W.E 6.29
      7/1                       Purchase authorized on 06/30 Prime Video*MH1Gj5                                              9.99
                                888-802-3080 WA S469182137403607 Card 4372
      7/1                       Purchase authorized on 07/01 Parr Lumber CO - 05 Portland OR                               377.65
                                P00469182548102684 Card 4380




                                          Case 19-31770-pcm11                 Doc 78            Filed 08/22/19
                                                                                                 Doc ID: 752f75eadd4350a38004d3a4e088dbdcbffa2be4
July 31, 2019   n   Page 3 of 12




Transaction history (continued)

                            Check                                                                          Deposits/   Withdrawals/    Ending daily
      Date                 Number Description                                                                Credits          Debits       balance
      7/1                         Purchase authorized on 07/01 The Home Depot 4018 Beaverton                                 253.01
                                  OR P00309182665751082 Card 4380
      7/1                    1058 Check                                                                                      712.01
      7/1                    1062 Check                                                                                      607.06
      7/1                    1060 Check                                                                                      300.00      17,970.73
      7/2                         Intuit Pymt Soln Deposit 190702 524771992513219 Pacific                    938.71
                                  Construction G
      7/2                         Edeposit IN Branch/Store 07/02/19 01:19:39 Pm 11084 Sw Barnes            5,956.75
                                  Rd Portland OR 4653
      7/2                         Purchase authorized on 07/01 Houzz 714-689-6633 CA                                         400.00
                                  S309182402500808 Card 4372
      7/2                         Purchase authorized on 07/01 Metro Central Sw D Portland OR                                 45.00
                                  S469182634721374 Card 4380
      7/2                         Purchase authorized on 07/01 Sq *Kaady Car Wash Beaverton OR                                10.00
                                  S389182647955662 Card 4380
      7/2                         Purchase authorized on 07/01 Swizznet 888-7949948 WA                                       219.96
                                  S589182701582559 Card 4372
      7/2                         Purchase authorized on 07/02 The Home Depot #4002 Tigard OR                                351.29
                                  P00469183516886400 Card 4380
      7/2                       < Business to Business ACH Debit - Intuit Pymt Soln Acct Fee                                  16.00
                                  190702 524771992513219 Pacific Construction G
      7/2                       < Business to Business ACH Debit - Intuit Pymt Soln Tran Fee                                  27.47
                                  190702 524771992513219 Pacific Construction G
      7/2                    1046 Check                                                                                      308.06      23,488.41
      7/3                         Purchase Return authorized on 07/01 The Home Depot #40                      21.47
                                  Portland OR S619184544104727 Card 4380
      7/3                         Purchase authorized on 07/01 The Home Depot #40 Tigard OR                                  360.22
                                  S589182628380400 Card 4380
      7/3                         Purchase authorized on 07/01 The Home Depot #40 Tigard OR                                  116.69
                                  S589182682218349 Card 4380
      7/3                         Purchase authorized on 07/01 The Home Depot #40 Tigard OR                                   48.02
                                  S389182696509280 Card 4380
      7/3                         Purchase authorized on 07/01 The Home Depot #40 Portland OR                                 15.79
                                  S389182712357663 Card 4380
      7/3                         Purchase authorized on 07/03 The Home Depot #4002 Tigard OR                                 50.72
                                  P00389184514667922 Card 4380
      7/3                         Purchase authorized on 07/03 The Home Depot #4001 Portland                                  84.74
                                  OR P00469184625192297 Card 4380
      7/3                         Purchase authorized on 07/03 Harbor Freight Tools 2 Portland                                 5.98
                                  OR P00000000971927623 Card 4372
      7/3                    1063 Cashed Check                                                                               579.29
      7/3                       < Business to Business ACH Debit - Merit Constructi Payment                                2,410.22      19,838.21
                                  190703 xx0143593Qt8O1 Benefit Solutions, Inc
      7/5                         Purchase Return authorized on 07/02 The Home Depot #40                      72.73
                                  Tigard OR S619185544277774 Card 4380
      7/5                         Purchase authorized on 07/02 The Home Depot #40 Portland OR                                 28.54
                                  S389183548228142 Card 4380
      7/5                         Purchase authorized on 07/02 The Home Depot #40 Portland OR                                 59.47
                                  S589183576388513 Card 4380
      7/5                         Purchase authorized on 07/02 The Home Depot #40 Tigard OR                                  140.66
                                  S469183617012149 Card 4380
      7/5                         Purchase authorized on 07/02 The Home Depot #40 Portland OR                                 18.95
                                  S389183712060691 Card 4380
      7/5                         Purchase authorized on 07/02 Apl* Itunes.Com/Bi 866-712-7753                                39.99
                                  CA S469183776423409 Card 4380
      7/5                         Purchase authorized on 07/03 The Home Depot #40 Beaverton                                   19.04
                                  OR S469184536488296 Card 4380
      7/5                         Purchase authorized on 07/03 The Home Depot #40 Portland OR                                 89.65
                                  S589184566060515 Card 4380
      7/5                         Purchase authorized on 07/03 Ooma,Inc 888-711-6662 CA                                       16.49
                                  S589184570618022 Card 4372




    Sheet Seq = 0019626                   Case 19-31770-pcm11                   Doc 78            Filed 08/22/19
                                                                                                   Doc ID: 752f75eadd4350a38004d3a4e088dbdcbffa2be4
    Sheet 00002 of 00006
July 31, 2019   n   Page 4 of 12




Transaction history (continued)

                        Check                                                                           Deposits/   Withdrawals/    Ending daily
      Date             Number Description                                                                 Credits          Debits       balance
      7/5                     Purchase authorized on 07/03 The Home Depot #40 Sherwood                                    341.30
                              OR S589184636522064 Card 4380
      7/5                     Purchase authorized on 07/03 Metro Central Sw D Portland OR                                  25.00
                              S309184753847508 Card 4380
      7/5                     Purchase authorized on 07/04 The Home Depot #4001 Portland                                  188.41
                              OR P00309185508204066 Card 4380
      7/5                     Zelle to Obrien Shawn Ref #Pp06Hfsg5Y                                                        80.00
      7/5                     Purchase authorized on 07/05 The Home Depot #4002 Tigard OR                                 123.20
                              P00589186520446462 Card 4380
      7/5                1068 Cashed Check                                                                                548.82
      7/5                     Purchase authorized on 07/05 The Home Depot #4001 Portland                                   20.56
                              OR P00309186816907473 Card 4380
      7/5                1069 Cashed Check                                                                                742.32
      7/5                1073 Cashed Check                                                                                634.06
      7/5                   < Business to Business ACH Debit - Paychex Tps Taxes 070319                                 1,640.56
                              82613600018515x Pacific Construction G
      7/5                   < Business to Business ACH Debit - Amtrust NA Payment Jul 03                                1,352.44
                              2520025 Pacific Construction G
      7/5                1065 Check                                                                                       387.53
      7/5                1075 Check                                                                                       322.54
      7/5                1077 Check                                                                                       460.00
      7/5                1074 Check                                                                                       528.42
      7/5                1072 Check                                                                                       582.78
      7/5                1078 Check                                                                                     1,250.00      10,270.21
      7/8                     Purchase Return authorized on 07/04 The Home Depot #40                      142.87
                              Portland OR S619187543586038 Card 4380
      7/8                     Purchase authorized on 07/04 The Home Depot #40 Portland OR                                 105.36
                              S589185513660764 Card 4380
      7/8                     Purchase authorized on 07/04 The Home Depot #40 Beaverton                                     4.28
                              OR S589185529617258 Card 4380
      7/8                     Purchase authorized on 07/04 The Home Depot #40 Portland OR                                 162.35
                              S389185648591462 Card 4380
      7/8                     Purchase authorized on 07/05 Parr Lumber CO - 0 West Linn OR                                119.88
                              S389186567734200 Card 4380
      7/8                     Purchase authorized on 07/05 The Home Depot #40 Portland OR                                  55.35
                              S469186602455039 Card 4380
      7/8                     Purchase authorized on 07/05 The Home Depot #40 Portland OR                                  29.13
                              S389186705074185 Card 4380
      7/8                     Purchase authorized on 07/05 Sherwin Williams 7 Wilsonville OR                               20.95
                              S469186819248664 Card 4380
      7/8                     Purchase authorized on 07/06 Sq *Kaady Car Wash Beaverton OR                                 10.00
                              S309187669255379 Card 4380
      7/8                     Purchase authorized on 07/06 The Home Depot 4018 Beaverton                                  210.00
                              OR P00309187732482682 Card 4380
      7/8                     Purchase authorized on 07/06 Pdx Junk Busters, Oregon City OR                               675.00
                              S309188038459629 Card 4380
      7/8                     Purchase authorized on 07/07 Fred Meyer Fuel 90 Beaverton OR                                 80.02
                              S469188740467011 Card 4380
      7/8                     Purchase authorized on 07/07 Chevron 0203376 Beaverton OR                                    60.95
                              S469188801835990 Card 4372
      7/8                     Purchase authorized on 07/08 The Home Depot #4002 Tigard OR                                 124.10
                              P00389189511219568 Card 4380
      7/8                     Purchase authorized on 07/08 Tanasbourne 76 and Touchf                                       12.00
                              Beaverton OR P00309189591706499 Card 4372
      7/8                     Purchase authorized on 07/08 Sherwin Williams 70861                                          99.47
                              Wilsonville OR P00389189711298994 Card 4380
      7/8                   < Business to Business ACH Debit - Paychex Eib Invoice 190705                                  62.83
                              x82620700028413 Pacific Construction G
      7/8                1070 Check                                                                                       712.01
      7/8                1071 Check                                                                                       401.00       7,468.40
      7/9                     Intuit Pymt Soln Deposit 190709 524771992513219 Pacific                   4,547.50
                              Construction G




                                      Case 19-31770-pcm11                    Doc 78            Filed 08/22/19
                                                                                                Doc ID: 752f75eadd4350a38004d3a4e088dbdcbffa2be4
July 31, 2019   n   Page 5 of 12




Transaction history (continued)

                            Check                                                                           Deposits/   Withdrawals/    Ending daily
      Date                 Number Description                                                                 Credits          Debits       balance
      7/9                         Purchase authorized on 07/07 Sprint Beaverton Beaverton OR                                   40.49
                                  S389188730580888 Card 4380
      7/9                         Purchase authorized on 07/09 George Morlan - 12585 Sw Tigard                                869.00
                                  OR P00589190517312347 Card 4380
      7/9                         Purchase authorized on 07/09 The Home Depot 4018 Beaverton                                  172.96
                                  OR P00469190536689886 Card 4380
      7/9                       < Business to Business ACH Debit - Intuit Pymt Soln Tran Fee                                  132.13      10,801.32
                                  190709 524771992513219 Pacific Construction G
      7/10                        Intuit Pymt Soln Deposit 190710 524771992513219 Pacific                   8,470.00
                                  Construction G
      7/10                        Purchase authorized on 07/08 The Home Depot #40 Portland OR                                  21.63
                                  S309189533624181 Card 4380
      7/10                        Purchase authorized on 07/08 The Home Depot #40 Portland OR                                 143.44
                                  S469189617329468 Card 4380
      7/10                        Purchase authorized on 07/08 The Home Depot #40 Sherwood                                    144.34
                                  OR S389189624927811 Card 4380
      7/10                        Purchase authorized on 07/08 Emerson Hardwood Portland OR                                 1,069.95
                                  S389189626159010 Card 4380
      7/10                        Purchase authorized on 07/08 The Home Depot #40 Tigard OR                                   253.62
                                  S389189643487349 Card 4380
      7/10                        Purchase authorized on 07/09 George Morlan - SE Portland OR                                  81.00
                                  S309190593602068 Card 4372
      7/10                        Purchase authorized on 07/10 The Home Depot #4002 Tigard OR                                  33.87
                                  P00389191523253511 Card 4380
      7/10                        Purchase authorized on 07/10 The Home Depot #4001 Portland                                   12.71
                                  OR P00589191703273222 Card 4372
      7/10                      < Business to Business ACH Debit - Intuit Pymt Soln Tran Fee                                   30.03      17,480.73
                                  190710 524771992513219 Pacific Construction G
      7/11                        Purchase Return authorized on 07/09 The Home Depot #40                        7.76
                                  Sherwood OR S619192547279220 Card 4380
      7/11                        Purchase authorized on 07/09 The Home Depot #40 Beaverton                                    28.29
                                  OR S309190533248179 Card 4380
      7/11                        Purchase authorized on 07/09 The Home Depot #40 Portland OR                                 128.54
                                  S389190633960181 Card 4380
      7/11                        Purchase authorized on 07/09 The Home Depot #40 Sherwood                                    189.56
                                  OR S589190662791689 Card 4372
      7/11                        Purchase authorized on 07/10 Sq *D & M Glass, I Tigard OR                                    10.50
                                  S469191588624210 Card 4380
      7/11                        Purchase authorized on 07/11 The Home Depot 4018 Beaverton                                  115.44
                                  OR P00309192510787492 Card 4380
      7/11                        Zelle to Mackenzie Elizabeth on 07/11 Ref #Rp06J9Lvr9                                     2,100.00
      7/11                   1076 Check                                                                                       184.73      14,731.43
      7/12                        Purchase authorized on 07/10 The Home Depot #40 Tigard OR                                   122.04
                                  S469191610943854 Card 4380
      7/12                        Purchase authorized on 07/11 Labcor Portland, I 503-2245055 OR                               60.00
                                  S589192574084568 Card 4380
      7/12                   1081 Cashed Check                                                                                542.90
      7/12                   1086 Cashed Check                                                                                710.30
      7/12                      < Business to Business ACH Debit - Paychex Tps Taxes 071119                                 1,631.99
                                  82721200009791x Pacific Construction G
      7/12                   1085 Check                                                                                       529.46
      7/12                   1082 Check                                                                                       439.57      10,695.17
      7/15                        Intuit Pymt Soln Deposit 190713 524771992513219 Pacific                   1,417.50
                                  Construction G
      7/15                        Edeposit IN Branch/Store 07/15/19 02:35:39 Pm 11084 Sw Barnes             2,678.63
                                  Rd Portland OR 4653
      7/15                        Purchase authorized on 07/11 The Home Depot #40 Beaverton                                    34.88
                                  OR S589192537308042 Card 4380
      7/15                        Purchase authorized on 07/11 The Home Depot #40 Beaverton                                    98.62
                                  OR S309192613158908 Card 4380
      7/15                        Purchase authorized on 07/11 The Home Depot #40 Tigard OR                                    33.58
                                  S389192627948200 Card 4380




    Sheet Seq = 0019627                   Case 19-31770-pcm11                    Doc 78            Filed 08/22/19
                                                                                                    Doc ID: 752f75eadd4350a38004d3a4e088dbdcbffa2be4
    Sheet 00003 of 00006
July 31, 2019   n   Page 6 of 12




Transaction history (continued)

                        Check                                                                         Deposits/   Withdrawals/    Ending daily
      Date             Number Description                                                               Credits          Debits       balance
      7/15                    Purchase authorized on 07/11 The Home Depot #40 Portland OR                                 8.20
                              S469192648281798 Card 4380
      7/15                    Purchase authorized on 07/11 The Home Depot #40 Portland OR                                 3.84
                              S309192699010563 Card 4380
      7/15                    Purchase authorized on 07/11 The Home Depot #40 Tigard OR                                 123.97
                              S309192706826333 Card 4380
      7/15                    Purchase authorized on 07/11 The Home Depot #40 Portland OR                                85.60
                              S589192727466918 Card 4380
      7/15                    Purchase authorized on 07/12 The Home Depot #40 Tigard OR                                  32.00
                              S309193551279158 Card 4380
      7/15                    Purchase authorized on 07/12 The Home Depot #40 Portland OR                                23.98
                              S469193606754529 Card 4380
      7/15                    Purchase authorized on 07/12 The Home Depot #40 Beaverton                                 140.87
                              OR S589193661971275 Card 4380
      7/15                    Recurring Payment authorized on 07/12 Vistapr*Vistaprint                                    3.99
                              866-8936743 MA S389194055766524 Card 4372
      7/15                    Purchase authorized on 07/13 76 - DBA United PA Portland OR                                58.90
                              S589194616074622 Card 4372
      7/15                    Purchase authorized on 07/14 Fred Meyer Fuel 90 Beaverton OR                               70.00
                              S389195721805064 Card 4380
      7/15                    Recurring Payment authorized on 07/14 Vistapr*Vistaprint                                   30.00
                              866-8936743 MA S589196058314897 Card 4372
      7/15                    Purchase authorized on 07/15 The Home Depot #4002 Tigard OR                                31.97
                              P00389196527793952 Card 4380
      7/15                  < Business to Business ACH Debit - Paychex Eib Invoice 190715                               122.83
                              x82728500026831 Pacific Construction G
      7/15                  < Business to Business ACH Debit - Intuit Pymt Soln Tran Fee                                 41.36
                              190713 524771992513219 Pacific Construction G
      7/15               1084 Check                                                                                     411.70
      7/15               1087 Check                                                                                     383.94      13,051.07
      7/16                    Purchase Return authorized on 07/15 Parr Lumber CO - 0 West                74.33
                              Linn OR S629197551079369 Card 4380
      7/16                    Purchase authorized on 07/15 Parr Lumber CO - 0 West Linn OR                              226.72
                              S589196678457466 Card 4380
      7/16                    Purchase authorized on 07/16 The Home Depot #4001 Portland                                 63.49
                              OR P00309197575410027 Card 4380
      7/16                    Purchase Return authorized on 07/16 The Home Depot #4001                   29.46                      12,864.65
                              Portland OR P00309197732920362 Card 4380
      7/17                    Purchase authorized on 07/15 Earthwise Heating 503-319-8867                               549.00
                              OR S389196583965287 Card 4380
      7/17                    Purchase authorized on 07/15 The Home Depot #40 Beaverton                                  89.20
                              OR S469196587087375 Card 4380
      7/17                    Purchase authorized on 07/15 The Home Depot #40 Troutdale                                 104.71
                              OR S389196593490781 Card 4380
      7/17                    Purchase authorized on 07/15 The Home Depot #40 Tigard OR                                 290.68
                              S389196617644869 Card 4380
      7/17                    Purchase authorized on 07/16 Parr Lumber CO - 1 Hillsboro OR                              178.50
                              S389197518855560 Card 4380
      7/17                    Purchase authorized on 07/16 Parr Lumber CO - 0 Portland OR                                59.94
                              S589197602945035 Card 4380
      7/17                    Purchase authorized on 07/16 Parr Lumber CO - 1 Hillsboro OR                               18.20
                              S389197607747693 Card 4380
      7/17                    Purchase authorized on 07/16 Parr Lumber CO - 1 Hillsboro OR                               17.07
                              S589197625799449 Card 4380
      7/17               1083 Cashed Check                                                                              660.78      10,896.57
      7/18                    Purchase Return authorized on 07/17 Parr Lumber CO - 0                     46.36
                              Portland OR S629199548534368 Card 4380
      7/18                    Intuit Pymt Soln Deposit 190718 524771992513219 Pacific                 1,210.00
                              Construction G
      7/18                    Purchase authorized on 07/16 The Home Depot #40 Beaverton                                  42.98
                              OR S389197538710806 Card 4380




                                      Case 19-31770-pcm11                   Doc 78           Filed 08/22/19
                                                                                              Doc ID: 752f75eadd4350a38004d3a4e088dbdcbffa2be4
July 31, 2019   n   Page 7 of 12




Transaction history (continued)

                            Check                                                                          Deposits/   Withdrawals/    Ending daily
      Date                 Number Description                                                                Credits          Debits       balance
      7/18                        Purchase authorized on 07/16 The Home Depot #40 Beaverton                                   61.65
                                  OR S589197614865873 Card 4380
      7/18                        Purchase authorized on 07/16 The Home Depot #40 Portland OR                                 48.51
                                  S589197624077569 Card 4380
      7/18                        Purchase authorized on 07/17 Parr Lumber CO - 0 Portland OR                                 22.09
                                  S389198555762377 Card 4380
      7/18                        Purchase authorized on 07/18 The Home Depot #4001 Portland                                 216.34
                                  OR P00469199612553705 Card 4380
      7/18                      < Business to Business ACH Debit - Intuit Pymt Soln Tran Fee                                  35.59
                                  190718 524771992513219 Pacific Construction G
      7/18                      < Business to Business ACH Debit - Paychex Tps Taxes 071719                                1,630.61      10,095.16
                                  82801300002150x Pacific Construction G
      7/19                        Intuit Pymt Soln Deposit 190719 524771992513219 Pacific                  2,607.50
                                  Construction G
      7/19                        Edeposit IN Branch/Store 07/19/19 10:21:15 Am 11084 Sw Barnes            3,738.75
                                  Rd Portland OR 4653
      7/19                        Purchase authorized on 07/17 The Home Depot #40 Beaverton                                   32.00
                                  OR S309198533062565 Card 4380
      7/19                        Purchase authorized on 07/17 The Home Depot #40 Portland OR                                145.13
                                  S469198664832141 Card 4380
      7/19                        Purchase authorized on 07/18 Parr Lumber CO - 0 Portland OR                                 46.40
                                  S469199550885313 Card 4380
      7/19                        Purchase authorized on 07/18 Parr Lumber CO - 0 Portland OR                                297.09
                                  S469199654154117 Card 4380
      7/19                        Zelle to Mackenzie Elizabeth on 07/18 Ref #Rp06Kdrksk                                    2,100.00
      7/19                        Purchase authorized on 07/19 The Home Depot 4018 Beaverton                                  92.42
                                  OR P00309200509596338 Card 4380
      7/19                        Purchase authorized on 07/19 George Morlan - 5529 SE F                                     259.90
                                  Portland OR P00309200554879280 Card 4380
      7/19                   1093 Cashed Check                                                                               742.30
      7/19                   1091 Cashed Check                                                                               545.22
      7/19                        Purchase authorized on 07/19 Dennis Seven Dees Ceda Portland                                33.97
                                  OR P00589201011567905 Card 4380
      7/19                      < Business to Business ACH Debit - Intuit Pymt Soln Tran Fee                                  75.87
                                  190719 524771992513219 Pacific Construction G
      7/19                      < Business to Business ACH Debit - Paychex Eib Invoice 190719                                122.83
                                  x82808800037845 Pacific Construction G
      7/19                      < Business to Business ACH Debit - Paychex Tps Taxes 071819                                1,453.51
                                  82825000003666x Pacific Construction G
      7/19                      < Business to Business ACH Debit - Agile Premium FI Payment                                1,045.07
                                  xxxxx5998 Pacific Construction G
      7/19                   1088 Check                                                                                      502.38       8,947.32
      7/22                        Purchase authorized on 07/18 The Home Depot #40 Beaverton                                   13.00
                                  OR S309199534253657 Card 4380
      7/22                        Purchase authorized on 07/18 The Home Depot #40 Portland OR                                 28.65
                                  S309199704043639 Card 4380
      7/22                        Purchase authorized on 07/19 The Home Depot #40 Beaverton                                   31.07
                                  OR S309200530036112 Card 4380
      7/22                   1094 Cashed Check                                                                               633.95
      7/22                        Purchase authorized on 07/20 Best Buy Landscape Hillsboro OR                                49.00
                                  S589201661693274 Card 4380
      7/22                        Purchase authorized on 07/20 Sq *Kaady Car Wash Beaverton OR                                10.00
                                  S589201823819415 Card 4380
      7/22                        Purchase authorized on 07/21 Fred Meyer Fuel 90 Beaverton OR                                89.56
                                  S389202857358785 Card 4380
      7/22                        Purchase authorized on 07/22 The Home Depot 4018 Beaverton                                  66.62
                                  OR P00309203509045872 Card 4380
      7/22                      < Business to Business ACH Debit - Paychex Eib Invoice 190722                                 60.99
                                  x82828800020856 Pacific Construction G
      7/22                   1092 Check                                                                                      334.62       7,629.86
      7/23                        Purchase authorized on 07/22 George Morlan - Ti Tigard OR                                   44.32
                                  S389203738664382 Card 4372




    Sheet Seq = 0019628                   Case 19-31770-pcm11                   Doc 78            Filed 08/22/19
                                                                                                   Doc ID: 752f75eadd4350a38004d3a4e088dbdcbffa2be4
    Sheet 00004 of 00006
July 31, 2019   n   Page 8 of 12




Transaction history (continued)

                        Check                                                                          Deposits/   Withdrawals/    Ending daily
      Date             Number Description                                                                Credits          Debits       balance
      7/23                    Purchase authorized on 07/23 The Home Depot #4001 Portland                                  18.75       7,566.79
                              OR P00469204840337452 Card 4372
      7/24                    Purchase Return authorized on 07/22 The Home Depot #40                      33.60
                              Tigard OR S619205545834348 Card 4380
      7/24                    Purchase authorized on 07/22 The Home Depot #40 Portland OR                                 53.44
                              S389203544157156 Card 4380
      7/24                    Purchase authorized on 07/22 The Home Depot #40 Tigard OR                                   67.67
                              S469203544826343 Card 4380
      7/24                    Purchase authorized on 07/22 The Home Depot #40 Tigard OR                                   24.06
                              S309203721144520 Card 4380
      7/24                    Purchase authorized on 07/23 The Home Depot #4001 Portland                                  44.62
                              OR P00589205060102062 Card 4380
      7/24               1080 Check                                                                                       46.07       7,364.53
      7/25                    Edeposit IN Branch/Store 07/25/19 04:37:44 Pm 11084 Sw Barnes            3,112.50
                              Rd Portland OR 4653
      7/25                    Purchase authorized on 07/23 Sherwin Williams 7 Portland OR                                128.44
                              S309204585210728 Card 4380
      7/25                    Purchase authorized on 07/23 The Home Depot #40 Beaverton                                  386.41
                              OR S309204602539324 Card 4380
      7/25                    Purchase authorized on 07/23 The Home Depot #40 Portland OR                                265.21
                              S389204695019848 Card 4380
      7/25                    Purchase authorized on 07/23 The Home Depot #40 Portland OR                                 39.49
                              S469204696002934 Card 4380
      7/25                    Purchase authorized on 07/23 The Home Depot #40 Beaverton                                   25.72
                              OR S389204773857814 Card 4380
      7/25                    Purchase authorized on 07/25 The Home Depot #4001 Portland                                 184.20       9,447.56
                              OR P00589206570975852 Card 4380
      7/26                    Intuit Pymt Soln Deposit 190726 524771992513219 Pacific                  1,303.75
                              Construction G
      7/26                    Purchase authorized on 07/24 The Home Depot #40 Portland OR                                  7.84
                              S469205571159567 Card 4380
      7/26                    Purchase authorized on 07/24 The Home Depot #40 Portland OR                                240.31
                              S589205572806560 Card 4380
      7/26                    Purchase authorized on 07/24 Tst* The Human Bea Beaverton OR                                 5.00
                              S589205640314781 Card 4372
      7/26                    Purchase authorized on 07/24 The Home Depot #40 Beaverton                                  173.48
                              OR S469205650311252 Card 4380
      7/26                    Purchase authorized on 07/24 The Home Depot #40 Beaverton                                   34.74
                              OR S389205689814102 Card 4380
      7/26                    Purchase authorized on 07/24 The Home Depot #40 Portland OR                                  1.00
                              S589205698597759 Card 4380
      7/26                    Purchase authorized on 07/24 The Home Depot #40 Beaverton                                   46.56
                              OR S389205722422277 Card 4372
      7/26                    Purchase authorized on 07/25 Parr Lumber CO - 0 Portland OR                                434.17
                              S589206511637220 Card 4380
      7/26                    Purchase authorized on 07/25 76 - United Pacifi Beaverton OR                                50.29
                              S589206594242456 Card 4372
      7/26               1098 Cashed Check                                                                               538.09
      7/26               1099 Cashed Check                                                                               742.40
      7/26                  < Business to Business ACH Debit - Intuit Pymt Soln Tran Fee                                  38.06
                              190726 524771992513219 Pacific Construction G
      7/26               1089 Check                                                                                      541.40
      7/26               1100 Check                                                                                      582.80
      7/26               1090 Check                                                                                      446.11
      7/26               1079 Check                                                                                      747.79       6,121.27
      7/29                    Purchase Return authorized on 07/25 The Home Depot #40                     121.64
                              Portland OR S619208681437435 Card 4380
      7/29                    Purchase authorized on 07/25 The Home Depot #40 Portland OR                                425.97
                              S469206610466472 Card 4380
      7/29                    Purchase authorized on 07/25 The Home Depot #40 Beaverton                                   48.94
                              OR S309206691550810 Card 4380




                                      Case 19-31770-pcm11                   Doc 78            Filed 08/22/19
                                                                                               Doc ID: 752f75eadd4350a38004d3a4e088dbdcbffa2be4
July 31, 2019   n   Page 9 of 12




Transaction history (continued)

                            Check                                                                                Deposits/         Withdrawals/         Ending daily
      Date                 Number Description                                                                      Credits                Debits            balance
      7/29                        Purchase authorized on 07/26 The Home Depot #40 Portland OR                                            128.76
                                  S589207606333993 Card 4380
      7/29                        Purchase authorized on 07/26 The Home Depot 400 Portland OR                                            242.80
                                  S469207715287866 Card 4380
      7/29                        Purchase authorized on 07/26 The Home Depot #40 Portland OR                                                49.57
                                  S389207727102912 Card 4380
      7/29                   1101 Cashed Check                                                                                           633.95
      7/29                        Zelle to Mackenzie Elizabeth on 07/27 Ref #Rp06Lllxgf                                                1,000.00
      7/29                        Purchase authorized on 07/28 Sq *Kaady Car Wash Portland OR                                             10.00
                                  S389209764525997 Card 4372
      7/29                        Purchase authorized on 07/29 The Home Depot #4002 Tigard OR                                                18.00
                                  P00309210509474279 Card 4380
      7/29                   1097 Check                                                                                                  515.39             3,169.53
      7/30                        Purchase authorized on 07/29 Parr Lumber CO - 0 Portland OR                                            107.25
                                  S309210620170239 Card 4380
      7/30                        Recurring Payment authorized on 07/29 Vistapr*Vistaprint                                                    8.98
                                  866-8936743 MA S469211055305730 Card 4372
      7/30                        Purchase authorized on 07/30 The Home Depot #4001 Portland                                             102.68
                                  OR P00389211509921798 Card 4380
      7/30                   1103 Check                                                                                                  227.66             2,722.96
      7/31                        Purchase Return authorized on 07/29 The Home Depot #40                              4.78
                                  Beaverton OR S619212544523985 Card 4380
      7/31                        Intuit Pymt Soln Deposit 190731 524771992513219 Pacific                         3,738.75
                                  Construction G
      7/31                        Edeposit IN Branch/Store 07/31/19 03:51:57 Pm 11084 Sw Barnes                   3,133.75
                                  Rd Portland OR 4653
      7/31                        Recurring Payment authorized on 07/29 Home Builders Asso                                                   64.00
                                  503-684-1880 OR S309210323111906 Card 4372
      7/31                        Purchase authorized on 07/29 The Home Depot #40 Portland OR                                            628.24
                                  S309210615258149 Card 4380
      7/31                        Purchase authorized on 07/29 The Home Depot #40 Portland OR                                                39.22
                                  S469210687121039 Card 4380
      7/31                        Purchase authorized on 07/29 The Home Depot #40 Beaverton                                                  66.53
                                  OR S469210748305616 Card 4380
      7/31                        Purchase authorized on 07/29 The Home Depot #40 Beaverton                                                  23.19
                                  OR S309210839060541 Card 4380
      7/31                        Purchase authorized on 07/29 The Home Depot #40 Portland OR                                                16.58
                                  S469211079784650 Card 4380
      7/31                        Purchase authorized on 07/30 Prime Video*MA4R02                                                             8.99
                                  888-802-3080 WA S389211795511050 Card 4372
      7/31                      < Business to Business ACH Debit - Intuit Pymt Soln Tran Fee                                             108.67
                                  190731 524771992513219 Pacific Construction G
      7/31                        Interest Payment                                                                    0.08
      7/31                        Monthly Service Fee                                                                                        40.00          8,604.90
      Ending balance on 7/31                                                                                                                               8,604.90
      Totals                                                                                                   $48,372.77           $57,658.75

      The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
      transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.
      < Business to Business ACH:If this is a business account, this transaction has a return time frame of one business day from post date. This time frame does not
         apply to consumer accounts.




Summary of checks written          (checks listed are also displayed in the preceding Transaction history)

      Number               Date               Amount         Number            Date                  Amount          Number            Date                 Amount
      1046                 7/2                 308.06        1061              7/1                    710.30         1065 *            7/5                   387.53
      1058 *               7/1                 712.01        1062              7/1                    607.06         1068 *            7/5                   548.82
      1060 *               7/1                 300.00        1063              7/3                    579.29         1069              7/5                   742.32




    Sheet Seq = 0019629                   Case 19-31770-pcm11                        Doc 78        Filed 08/22/19
                                                                                                    Doc ID: 752f75eadd4350a38004d3a4e088dbdcbffa2be4
    Sheet 00005 of 00006
July 31, 2019       n■   Page
                          Page10
                               10of
                                  of12
                                     12




           checks written (continued)
Summary of checks
        Number               Date                     Amount             Number               Date                  Amount          Number           Date                  Amount
        1070                 7/8                       712.01            1081                 7/12                   542.90         1091             7/19                      545.22
        1071                 7/8                       401.00            1082                 7/12                   439.57         1092             7/22                      334.62
        1072                 7/5                       582.78            1083                 7/17                   660.78         1093             7/19                      742.30
        1073                 7/5                       634.06            1084                 7/15                   411.70         1094             7/22                      633.95
        1074                 7/5                       528.42            1085                 7/12                   529.46         1097 *           7/29                      515.39
        1075                 7/5                       322.54            1086                 7/12                   710.30         1098             7/26                      538.09
        1076                 7/11                      184.73            1087                 7/15                   383.94         1099             7/26                      742.40
        1077                 7/5                       460.00            1088                 7/19                   502.38         1100             7/26                      582.80
        1078                 7/5                     1,250.00
                                                     1,250.00            1089                 7/26                   541.40         1101             7/29                      633.95
        1079                 7/26                      747.79            1090                 7/26                   446.11         1103 *           7/30                      227.66
        1080                 7/24                        46.07

        * Gap in check sequence.


Monthly service fee summary

For a complete
      complete list
                list of
                     offees
                        feesand
                             anddetailed
                                  detailedaccount
                                           accountinformation,
                                                    information,see
                                                                  see  the
                                                                     the   Wells
                                                                         Wells    Fargo
                                                                                Fargo    Account
                                                                                       Account FeeFee
                                                                                                    andand  Information
                                                                                                         Information    Schedule
                                                                                                                     Schedule  andand    Account
                                                                                                                                     Account       Agreement
                                                                                                                                               Agreement     applicable
                                                                                                                                                         applicable to to
your account
     account (EasyPay
              (EasyPayCardCardTerms
                                 Termsand
                                        andConditions
                                            Conditionsforforprepaid
                                                             prepaid  cards)
                                                                    cards) oror talk
                                                                             talk to to a banker.
                                                                                     a banker. GoGo   to wellsfargo.com/feefaq
                                                                                                   to wellsfargo.com/feefaq     forlink
                                                                                                                            for a    a link to these
                                                                                                                                        to these     documents,
                                                                                                                                                 documents, and and  answers
                                                                                                                                                                answers
to common
   common monthly
           monthly service
                       servicefee
                               feequestions.
                                   questions.


        Fee period
            period 07/01/2019
                   07/01/2019--07/31/2019
                                07/31/2019                                                                Standard monthly service
                                                                                                          Standard monthly servicefee
                                                                                                                                   fee$40.00
                                                                                                                                       $40.00               You paid
                                                                                                                                                                paid $40.00
                                                                                                                                                                     $40.00

        How to avoid
               avoid the
                       the monthly
                             monthlyservice
                                         servicefee
                                                  fee                                                                      Minimum required
                                                                                                                           Minimum required                  This fee period
                                                                                                                                                                      period


                                                                                                                                                                               �
        Have any ONE of
             any ONE    of the
                            the following
                                 followingaccount
                                             accountrequirements
                                                      requirements


                                                                                                                                                                               �
          · Average   ledger balance
            Average ledger     balance                                                                                             $25,000.00
                                                                                                                                   $25,000.00                    $10,748.00
                                                                                                                                                                 $10,748.00
          · Combined     balancesin
            Combined balances         inlinked
                                         linkedaccounts,
                                                accounts,which
                                                             whichmaymayinclude
                                                                          include                                                  $40,000.00
                                                                                                                                   $40,000.00
              Average ledger
            - Average    ledger balances
                                   balancesininbusiness
                                                 businesschecking,
                                                             checking,savings,
                                                                         savings,and
                                                                                   andtimetime   accounts
                                                                                               accounts
                     recent statement
            - Most recent     statementbalance
                                            balanceinineligible
                                                        eligibleWells
                                                                  WellsFargo
                                                                         Fargobusiness
                                                                                 business     credit
                                                                                            credit   cards
                                                                                                   cards    and
                                                                                                          and
              lines of credit,
                        credit, and
                                 and combined
                                       combinedaverage
                                                  averagedailydailybalances
                                                                    balancesfrom
                                                                               fromthe
                                                                                     theprevious
                                                                                            previous   month
                                                                                                    month
              in eligible
                 eligible Wells
                          Wells Fargo
                                   Fargobusiness
                                            businessand
                                                      andcommercial
                                                            commercialloans
                                                                          loansand
                                                                                 andlines
                                                                                       lines ofof credit
                                                                                                credit
                   complete details
            - For complete     detailson  onhow
                                             howyou
                                                  youcan
                                                       canavoid
                                                             avoidthe
                                                                    themonthly
                                                                        monthlyservice
                                                                                  service  feefee based
                                                                                                based   onon
              your combined
                    combined balances
                                  balancesplease
                                              pleaserefer
                                                      refertotopage
                                                                page77ofofthe
                                                                            theBusiness
                                                                                Business      Account
                                                                                            Account      Fee
                                                                                                       Fee   and
                                                                                                           and
              Information     Scheduleat
              Information Schedule         atwww.wellsfargo.com/biz/fee-information
                                              www.wellsfargo.com/biz/fee-information
        WK/WK




Account transaction fees summary
                                                                                                         Units           Excess       Service charge per               Total service
        Service charge description                                            Units used             included             units          excess units ($)                charge ($)
        Cash Deposited
              Deposited ($)
                         ($)                                                           0               20,000                 0                  0.0030                        0.00
        Transactions
        Transactions                                                                  84                  500                 0                     0.50                       0.00
        Total service
              service charges
                      charges                                                                                                                                                  $0.00




         IMPORTANT ACCOUNT INFORMATION

Effective August 19, 2019, there will be changes to Service fees for Overdraft and Returned Items.




                                                Case 19-31770-pcm11                               Doc 78           Filed 08/22/19
                                                                                                                    Doc ID: 752f75eadd4350a38004d3a4e088dbdcbffa2be4
July 31, 2019    n   Page 11 of 12




                    overdraft fee for any item we pay into overdraft, and we may assess a returned item fee for any item returned
We may assess an
unpaid. We limit our overdraft and/or returned item fees to eight (8) per business day. We will not assess an overdraft or Non-Sufficient
Funds/NSF fee on items of $5 or less. If both your ending daily account balance and available balance are overdrawn by $5 or less after
we have processed all of your transactions, we will not assess an overdraft fee on the items. No overdraft fee will be assessed on ATM
and every day (one-time) debit card transactions unless Debit Card Overdraft Service is added to your account.




     Sheet Seq = 0019630                Case 19-31770-pcm11                       Doc 78         Filed 08/22/19
                                                                                                  Doc ID: 752f75eadd4350a38004d3a4e088dbdcbffa2be4
     Sheet 00006 of 00006
July 31, 2019           n    Page 12 of 12




General statement policies for Wells Fargo Bank
                            argo Bank, N.A. may furnish information about accounts
n Notice: Wells F                                                                     You must describe the specific information that is inaccurate or in dispute
belonging to indivi duals, including sole proprietorships, to consumer                and the basis for any dispute with supporting documentation. In the case of
reporting agencie s. If this applies to you, you have the right to dispute the        information that relates to an identity theft, you will need to provide us with
accuracy of infor mation that we have reported by writing to us at: Overdr aft        an identity theft report.
Collections and R ecovery, P.O. Box 5058, Portland, OR 97208-5058.



Account Balance Calculation Worksheet                                                     Number                     Items Outstanding                        Amount

1. Use the following worksheet to calculate your overall account balance.

2. Go through your register and mark each check, withdrawal, ATM
   transaction, payment, deposit or other credit listed on your statement.
   Be sure that your register shows any interest paid into your account and
   any service charges, automatic payments or ATM transactions withdrawn
   from your account during this statement period.

3. Use the chart to the right to list any deposits, transfers to your account,
   outstanding checks, ATM withdrawals, ATM payments or any other
   withdrawals (including any from previous months) which are listed in
   your register but not shown on your statement.

ENTER
A. The ending balance
   shown on your statement . . . . . . . . . . . . . . . . . . . . . .$.

ADD
B. Any deposits listed in your                                              $
   register or transfers into                                               $
   your account which are not                                               $
   shown on your statement.                                               + $

    ....................................T
                                        .O. .T.A.L. $

CALCULATE THE SUBTOTAL
    (Add Parts A and B)

                                        .O
    ....................................T . .T.A.L. $

SUBTRACT
C. The total outstanding checks and
   withdrawals from the chart above . . . . . . . . . . . . . - $

CALCULATE THE ENDING BALANCE
    (Part A + Part B - Part C)
    This amount should be the same
    as the current balance shown in
    your check register . . . . . . . . . . . . . . . . . . . . . . . . . .   .$. .


                                                                                                                                       Total amount $




©2010 Wells Fargo Bank, N.A. All rights reserved. Member FDIC. NMLSR ID 399801




                                                          Case 19-31770-pcm11         Doc 78         Filed 08/22/19
                                                                                                      Doc ID: 752f75eadd4350a38004d3a4e088dbdcbffa2be4
